



EXHIBIT 10.1
    
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 29, 2016


among


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
as the Borrower


ALEXANDRIA REAL ESTATE EQUITIES, L.P.
as a Guarantor


BANK OF AMERICA, N.A.,
as Administrative Agent


and


The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners


JPMORGAN CHASE BANK, N.A.
and
CITIGROUP GLOBAL MARKETS INC.,
as Co-Syndication Agents,


and


BARCLAYS BANK PLC, BBVA COMPASS,
CAPITAL ONE NATIONAL ASSOCIATION, GOLDMAN SACHS BANK USA, MIZUHO BANK, LTD.,
REGIONS BANK, ROYAL BANK OF CANADA,
SUMITOMO MITSUI BANKING CORPORATION, TD BANK, N.A.,
THE BANK OF NOVA SCOTIA, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents














--------------------------------------------------------------------------------






TABLE OF CONTENTS




Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
................................................................... 1
1.01    Defined Terms.
..................................................................................................................
1
1.02    Other Interpretive Provisions.
.......................................................................................
36
1.03    Accounting Terms/Financial Covenants.
...................................................................... 36
1.04    Exchange Rates; Currency Equivalents.
...................................................................... 37
1.05    Additional Alternative Currencies.
...............................................................................
38
1.06    Change of
Currency........................................................................................................
38
1.07    Times of
Day....................................................................................................................
39
1.08    Letter of Credit Amounts.
.............................................................................................
39


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
................................................... 39
2.01    Committed
Loans............................................................................................................
40
2.02    Borrowings, Conversions and Continuations of Committed Loans.
......................... 41
2.03    Letters of
Credit..............................................................................................................
45
2.04    Swing Line
Loans............................................................................................................
51
2.04A    Bid Loans.
.......................................................................................................................
54
2.05    Prepayments.
..................................................................................................................
56
2.06    Termination or Reduction of Aggregate Revolving
Commitments............................ 57
2.07    Repayment of Loans.
.....................................................................................................
58
2.08    Interest.
...........................................................................................................................
58
2.09    Fees.
.................................................................................................................................
59
2.10    Computation of Interest and Fees.
...............................................................................
59
2.11    Evidence of Debt.
...........................................................................................................
60
2.12    Payments Generally; Administrative Agent’s Clawback.
.......................................... 60
2.13    Sharing of Payments by
Lenders..................................................................................
62
2.14    Extension of Revolving Commitment Termination Date.
.......................................... 62
2.15    Increase in
Commitments..............................................................................................
63
2.16    Cash
Collateral...............................................................................................................
64
2.17    Defaulting Lenders.
.......................................................................................................
65


ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY..................................................... 73
3.01    Taxes.
...............................................................................................................................
73
3.02    Illegality.
.........................................................................................................................
71
3.03    Inability to Determine Rates.
........................................................................................
71
3.04    Increased Costs; Reserves on Eurocurrency Rate
Loans............................................ 72
3.05    Compensation for
Losses................................................................................................
74
3.06    Mitigation Obligations; Replacement of Lenders.
...................................................... 74
3.07    Survival.
..........................................................................................................................
75


ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT AND FURTHER
CREDIT EXTENSIONS
..............................................................................................
75
4.01    Conditions of Effectiveness of this Agreement.
........................................................... 75
4.02    Conditions to all Credit
Extensions...............................................................................
76


ARTICLE V REPRESENTATIONS AND
WARRANTIES....................................................................
77
5.01    Existence, Qualification and Power; Compliance with Laws.
................................... 77
5.02    Authorization; No Contravention.
...............................................................................
77
5.03    Governmental Authorization; Other Consents.
.......................................................... 77




 
1
 

--------------------------------------------------------------------------------





5.04    Binding
Effect.................................................................................................................
77
5.05    Financial Statements; No Material Adverse Effect.
................................................... 77
5.06    Litigation.........................................................................................................................
78
5.07    No Default.
......................................................................................................................
78
5.08    Ownership of Property; Liens.
.....................................................................................
78
5.09    Environmental Compliance.
.........................................................................................
78
5.10    Insurance.
.......................................................................................................................
78
5.11    Taxes.
...............................................................................................................................
78
5.12    ERISA
Compliance.........................................................................................................
78
5.13    Margin Regulations; Investment Company Act; REIT
Status................................... 79
5.14    Disclosure.........................................................................................................................
79
5.15    Compliance with Laws.
..................................................................................................
79
5.16    Intellectual Property; Licenses, Etc.
............................................................................. 79
5.17    EEA Financial Institution.
.............................................................................................
80
5.18    Property.
..........................................................................................................................
80
5.19    OFAC.
..............................................................................................................................
80
5.20    Solvency.
..........................................................................................................................
80
5.21    Anti-Corruption Laws.
...................................................................................................
80


ARTICLE VI AFFIRMATIVE COVENANTS
......................................................................................
80
6.01    Financial
Statements......................................................................................................
81
6.02    Certificates; Other Information.
..................................................................................
82
6.03    Payment of Obligations.
................................................................................................
82
6.04    Preservation of Existence, Etc.
.....................................................................................
82
6.05    Maintenance of Properties.
...........................................................................................
82
6.06    Maintenance of Insurance.
............................................................................................
82
6.07    Compliance with Laws.
..................................................................................................
82
6.08    Books and
Records..........................................................................................................
83
6.09    Inspection
Rights.............................................................................................................
83
6.10    Use of
Proceeds................................................................................................................
83


ARTICLE VII NEGATIVE COVENANTS
...........................................................................................
83
7.01    [Reserved].
......................................................................................................................
83
7.02    [Reserved].
......................................................................................................................
83
7.03    Fundamental Changes.
..................................................................................................
83
7.04    Restricted Payments.
.....................................................................................................
83
7.05    Change in Nature of Business.
......................................................................................
84
7.06    Transactions with Affiliates.
.........................................................................................
84
7.07    Burdensome
Agreements...............................................................................................
84
7.08    [Reserved]
.......................................................................................................................
84
7.09    Financial Covenants.
.....................................................................................................
84
7.10    Sanctions.
........................................................................................................................
85


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
................................................................ 85
8.01    Events of Default.
..........................................................................................................
85
8.02    Remedies Upon Event of
Default..................................................................................
86
8.03    Application of Funds.
....................................................................................................
87


ARTICLE IX ADMINISTRATIVE AGENT
.........................................................................................
87
9.01    Appointment and
Authority..........................................................................................
87
9.02    Rights as a Lender.
........................................................................................................
88
9.03    Exculpatory
Provisions..................................................................................................
88
9.04    Reliance by Administrative
Agent................................................................................
89




 
2
 

--------------------------------------------------------------------------------





9.05    Delegation of Duties.
....................................................................................................
89
9.06    Successor Administrative Agent.
................................................................................
89
9.07    Non-Reliance on Administrative Agent and Other
Lenders..................................... 90
9.08    No Other Duties,
Etc.....................................................................................................
90
9.09    Administrative Agent May File Proofs of
Claim........................................................ 90
9.10    Collateral and Borrower Matters.
..............................................................................
91
9.11    No Obligations of Credit Parties.
................................................................................
91


ARTICLE X MISCELLANEOUS
........................................................................................................
91
10.01    Amendments, Etc.
........................................................................................................
93
10.02    Notices; Effectiveness; Electronic Communication.
................................................. 94
10.03    No Waiver; Cumulative Remedies.
............................................................................. 94
10.04    Expenses; Indemnity; Damage
Waiver....................................................................... 94
10.05    Payments Set Aside.
......................................................................................................
96
10.06    Successors and Assigns.
................................................................................................
96
10.07    Treatment of Certain Information; Confidentiality.
................................................ 101
10.08    Right of
Setoff...............................................................................................................
103
10.09    Interest Rate Limitation.
.............................................................................................
103
10.10    Counterparts; Integration; Effectiveness.
................................................................. 103
10.11    Survival of Representations and Warranties.
........................................................... 103
10.12    Severability.
..................................................................................................................
104
10.13    Replacement of Lenders.
.............................................................................................
104
10.14    Governing Law; Jurisdiction; Etc.
.............................................................................
105
10.15    Waiver of Jury Trial.
...................................................................................................
105
10.16    USA PATRIOT Act Notice.
.........................................................................................
106
10.17    [Reserved].
....................................................................................................................
106
10.18    [Reserved].
....................................................................................................................
106
10.19    ENTIRE AGREEMENT.
............................................................................................
106
10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
............ 106
10.21    Release of a Guarantor.
...............................................................................................
106
10.22    No Advisory or Fiduciary Responsibility.
................................................................. 107
10.23    Judgment Currency.
....................................................................................................
107
10.24    Alternative Currency Fronting Lenders; Fronting Commitments.
........................ 107


ARTICLE XI
GUARANTY..................................................................................................................
108
11.01    The Guaranty.
..............................................................................................................
108
11.02    Obligations
Unconditional...........................................................................................
109
11.03    Reinstatement...............................................................................................................
109
11.04    Certain Additional Waivers.
.......................................................................................
109
11.05    Remedies.
......................................................................................................................
109
11.06    Rights of
Contribution.................................................................................................
109
11.07    Guarantee of Payment; Continuing Guarantee.
....................................................... 109
11.08    Additional Guarantors.
...............................................................................................
109




 
3
 

--------------------------------------------------------------------------------







SCHEDULES


2.01 Revolving Commitments and Applicable Percentages
2.02 Fronting Commitments
2.02 Foreign Currency Lenders
10.02 Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of


A Committed Loan Notice
B Swing Line Loan Notice
C-1 Revolving Note
C-2 Swing Line Note
D Compliance Certificate
E Assignment and Assumption
F Joinder Agreement
G Lender Joinder Agreement
H-1 Bid Request
H-2 Competitive Bid
I U.S. Tax Compliance Certificates




 
4
 

--------------------------------------------------------------------------------







FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July
[29], 2016, among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”); Alexandria Real Estate Equities, L.P., a Delaware limited
partnership (the “Operating Partnership”); the other guarantors (if any) that
from time to time become party hereto pursuant to Section 11.08 (collectively,
together with the Operating Partnership, the “Guarantors”); each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”); each L/C Issuer (as defined herein) from time to time party hereto;
and Bank of America, N.A., as Administrative Agent.


RECITALS


WHEREAS the Borrower and the Operating Partnership entered into the Existing
Credit
Agreement (as defined herein);


WHEREAS, the Borrower and the Operating Partnership have requested that the
Lenders provide a revolving credit facility in the initial principal amount of
$1.5 billion pursuant to the terms and conditions set forth herein; and


WHEREAS, the Lenders are willing to provide such revolving credit facility on
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency which is hereby
acknowledged, the parties agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.


“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.


“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business or
division of, or any other property of, another Person or (b) at least a majority
of the voting Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person.


“Act” has the meaning set forth in Section 10.16.


“Adjusted EBITDA” means, for any period of determination and without
duplication, an amount equal to (a) EBITDA of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
minus (b) the Capital Improvement Reserve for the Real Property of the Borrower
and its Subsidiaries, minus (c) (without duplication to the extent already
deducted in the calculation of EBITDA) any Minority Interest’s share of the
EBITDA of the Borrower and its Subsidiaries for such period.


“Adjusted Interest Expense” means, with respect to any Person as of the last day
of any fiscal period and without duplication, an amount equal to Interest
Expense less any financing fees to the extent amortized and any amortization
thereof (including fees payable under a Swap Contract), prepayment penalties,
cost or expense associated with the early extinguishment of Indebtedness or
deferred financing costs.






 
5
 

--------------------------------------------------------------------------------





“Adjusted NOI” means, for any period and with respect to a Revenue-Producing
Property, an amount equal to (a) NOI of that Revenue-Producing Property, minus
(b) the Capital Improvement Reserve for such Revenue-Producing Property, minus
(c) any Minority Interest’s share of the NOI of that Revenue-Producing Property;
provided that for purposes of calculating Adjusted NOI, any Revenue- Producing
Property that has a negative Adjusted NOI for the period shall be deemed to have
an Adjusted NOI of zero.


“Adjusted Tangible Assets” means, as of any date of determination, without
duplication, an amount equal to (a) Total Assets of the Borrower and its
Subsidiaries as of that date, minus (b) Intangible Assets of the Borrower and
its Subsidiaries as of that date, minus (c) any Minority Interest’s share of
Total Assets as of that date plus (d) any Minority Interest’s share of
Intangible Assets as of that date; provided that (i) not more than 35% of
Adjusted Tangible Assets at any time may come from Development Properties, with
any excess over the foregoing limit being excluded from the determination of
Adjusted Tangible Assets and (ii) not more than 15% of Adjusted Tangible Assets
at any time may come from Other Investments, with any excess over the foregoing
limit being excluded from the determination of Adjusted Tangible Assets.


“Adjusted Total Indebtedness” means, as of any date of determination, without
duplication, an amount equal to (a) the aggregate Total Indebtedness of the
Borrower and its Subsidiaries as of such date of determination, minus (b)
Excluded Indebtedness; provided, in no event shall such Excluded Indebtedness
exceed an amount equal to (i) cash and Cash Equivalents of the Borrower and its
Subsidiaries that are not subject to pledge, lien or control agreement
(excluding statutory liens or rights of set-off in favor of any depositary bank
or institution where such cash or Cash Equivalents are maintained) minus (ii)
$20,000,000 (it being agreed that Excluded Indebtedness shall in no event be
deemed a negative number).


“Adjusted Unencumbered Asset Value” means, as of any date of determination, (a)
the Unencumbered Asset Value minus (b) any value attributable to Qualified Land
and Qualified Development Assets in excess of 35% of the Unencumbered Asset
Value minus (c) any value attributable to Qualified Revenue-Producing
Properties, Qualified Land, Qualified Development Assets and Qualified Joint
Ventures that are located outside the United States or Canada in excess of 30%
of the Unencumbered Asset Value.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the
Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Revolving Commitments” means all Revolving Commitments of the
Revolving
Lenders. As of the Closing Date, the Aggregate Revolving Commitments are equal
to $1,650,000,000.


“Agreement” means this Fifth Amended and Restated Credit Agreement, as it may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time.


“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.05.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.




 
6
 

--------------------------------------------------------------------------------







“Alternative Currency Fronting Lender” means any of Bank of America, JPM and
Citibank or any other Revolving Lender designated by the Borrower and the
Administrative Agent (such designation shall be consented to by such Revolving
Lender) in its capacity as an Alternative Currency Funding Lender for Revolving
Loans denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America, JPM or Citibank (or such other appointed Revolving
Lender), as the case may be, advances to the Borrower the amount of all such
Alternative Currency Participating Lenders’ respective Applicable Percentages of
such Revolving Loans in accordance with Sections 2.02(b) and 2.02(f).


“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the applicable Alternative Currency Fronting
Lender, its Applicable Percentage, and (b) for the applicable Alternative
Currency Fronting Lender, the sum of (i) the Applicable Percentage of such
Alternative Currency Fronting Lender and (ii) the sum of the respective
Applicable Percentages of the Alternative Currency Participating Lenders.


“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.


“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the applicable Alternative Currency Fronting Lender,
the aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the applicable Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced thereby, net of all Alternative Currency
Risk Participations purchased or funded, as applicable, therein, and (c) for
each Alternative Currency Participating Lender, the aggregate outstanding
principal amount of all Alternative Currency Risk Participations purchased or
funded, as applicable, by such Alternative Currency Participating Lender in such
Revolving Loan.


“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
and the denominator of which is the sum of (i) the Applicable Percentage of the
applicable Alternative Currency Fronting Lender in respect of such Revolving
Loan and (ii) the sum of the respective Applicable Percentages of all of the
Alternative Currency Participating Lenders in respect of such Revolving Loan.


“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency, unless and until such Revolving
Lender delivers to the Administrative Agent and the Borrower a written notice
pursuant to Section 2.02(f)(ix) requesting that such Revolving Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency.


“Alternative Currency Participation Payment Date”    has the meaning
specified    in Section 2.02(f)(iii).


“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by an Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).


“Alternative Currency Sublimit” means an amount equal to 25% of the Aggregate
Revolving Commitments. The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth




 
7
 

--------------------------------------------------------------------------------





decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Commitment at such time, subject to adjustment as provided in Section
2.17. If the commitment of each Lender to make Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or Lender Joinder Agreement pursuant to which such Lender becomes a
party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:




Pricing
Level
Debt Rating
Eurocurrency
Rate
Applicable
Margin
Base
Rate
Applicable
Margin


Facility
Fee
1
> A / A2
0.800%
0.000%
0.100%
2
A- / A3
0.850%
0.000%
0.125%
3
BBB+ / Baal
0.900%
0.000%
0.150%
4
BBB / Baa2
1.000%
0.000%
0.200%
5
BBB- / Baa3
1.200%
0.200%
0.250%
6
< BBB- / Baa3 or Unrated
1.550%
0.550%
0.300%



Initially, the Applicable Rate shall be set at Pricing Level 4 above.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, and communicated in writing to the
Borrower to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.


“Appraised Value” means, as of any date of determination, without duplication,
with respect to any Real Property, the appraised value (if any) thereof based on
its unimproved as-is basis determined pursuant to an appraisal prepared by an
M.A.I. certified appraisal and otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that in no event shall the
Borrower (or any applicable Subsidiary) be required to deliver updated
appraisals more frequently than once during any
24-month period).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means MLPFS, JPM and CGMI, in their capacity as joint lead arrangers
and joint bookrunners.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the




 
8
 

--------------------------------------------------------------------------------





capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Australian Dollars” means the lawful currency of Australia.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Commitment Termination Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Qualifications” means, for any Real Property, the following criteria:


(a) to the best of Borrower’s knowledge and belief, such Real Property is in
good repair and condition, subject to ordinary wear and tear, and does not have
any title, survey, environmental or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such Real Property (it being understood and agreed that construction
and redevelopment in the ordinary course do not constitute a material adverse
effect on the value, use of or ability to sell or refinance such Real Property);


(b)    such Real Property is Unencumbered;


(c) such Real Property is either (i) owned in fee simple absolute (or, in the
case of Qualified Development Assets and Qualified Revenue-Producing Properties,
through ownership of a condominium unit) or (ii) occupied by means of a
leasehold interest or similar arrangement providing the right to occupy Real
Property pursuant to a Mortgageable Ground Lease;


(d)    such Real Property is owned or leased by (i) the Borrower, (ii) a
Guarantor or
(iii) a Subsidiary of the Borrower (other than an Obligor Subsidiary); and


(e) such Real Property is located in the United States, Canada, Scotland, the
United Kingdom, Germany, Austria, France, Switzerland, the Netherlands, Belgium,
Sweden, Denmark, Norway, Finland, Ireland or Japan.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for Dollar denominated Eurocurrency
Rate Loans plus 1.00%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.






 
9
 

--------------------------------------------------------------------------------





“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate. All Base
Rate Loans shall be denominated in Dollars.


“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.04A.


“Bid Loan” has the meaning specified in Section 2.04A(a).


“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.


“Bid Loan Sublimit” means an amount equal to the lesser of (i) (a) the Aggregate
Revolving Commitments minus (b) the aggregate Outstanding Amount of the
Revolving Loans, minus (c) the Outstanding Amount of all L/C Obligations, minus
(d) the Outstanding Amount of all Swing Line Loans and (ii) 50% of the Aggregate
Revolving Commitments. The Bid Loan Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.


“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit H-1.


“Borrower” has the meaning set forth in the introductory paragraph hereof.


“Borrower Materials” has the meaning set forth in Section 6.02.


“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;


(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;


(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and


(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“Canadian Dollars” and “C$” mean the lawful currency of Canada.




 
10
 

--------------------------------------------------------------------------------







“Capital Improvement Reserve” means, with respect to any Real Property now or
hereafter owned by the Borrower or its Subsidiaries, an amount equal to twenty
cents ($.20) multiplied by the Net Rentable Area of the Real Property.


“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.


“Capitalization Rate” means 6.00%.


“Cash” means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of an L/C Issuer, a Swing Line Lender or
the Lenders, as collateral for L/C Obligations, Swing Line Loans or obligations
of the Lenders to fund participations in respect of either thereof, cash or
deposit account balances or, if the Administrative Agent, such L/C Issuer or
such Swing Line Lender shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such L/C Issuer or such Swing Line Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.


“Cash Equivalents” means:


(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than one year from the date of
acquisition;


(b) certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than one year, issued by the
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least
A-1 by S&P and P-1 by Moody’s;


(c) demand deposits on deposit in accounts maintained at commercial banks having
membership in the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder;
(d)    commercial paper of an issuer rated (at the time of acquisition thereof)
at least
A-2 by S&P or P-2 by Moody’s and in either case having a term of not more than
one year; and


(e)    money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (d) of this definition.


“Cash Interest Expense” means Adjusted Interest Expense of a Person that is paid
or currently payable in Cash.


“CGMI” means Citigroup Global Markets Inc. and its successors.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, guideline, decision, directive or treaty, (b) any change in any law,
rule, regulation, directive, guideline, decision, or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, law, rule,
treaty or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines, and directives in connection




 
11
 

--------------------------------------------------------------------------------





therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


“Change of Control” means any transaction or series of related transactions in
which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding voting Common Stock.


“Citi” means Citibank, CGMI, Citicorp USA, Inc. and/or Citicorp North America,
Inc.


“Citibank” means Citibank, N.A., and its successors.


“Closing Date” means July [29], 2016, which is the first date all the conditions
precedent in Section 4.01 have been satisfied or waived in accordance with
Section 10.01.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means any Revolving Commitment.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Committed Loan” means a Revolving Loan.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Common Stock” means the common stock of the Borrower.


“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit H-2, duly completed and signed by a
Lender.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Confidential Information” means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with the terms of this Agreement,
(c) any and all information provided, disclosed or otherwise made available to
the Administrative Agent and the Lenders including, without limitation, any and
all plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the properties or their condition or use, whether prepared by the
Borrower or others, which use, or reflect, or that are based on, derived from,
or are in any way related to the foregoing, and (d) any and all other
information of the Borrower or any of its Subsidiaries that the Administrative
Agent or any Lender may have access to including, without limitation, ideas,
samples, media, techniques, sketches, specifications, designs, plans, forecasts,
financial information, technical information, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
financial models and databases, software




 
12
 

--------------------------------------------------------------------------------





programs, software source documents, manuals, documents, properties, names of
tenants or potential tenants, vendors, suppliers, distributors and consultants,
and formulae related to the current, future, and proposed products and services
of the Borrower or any of its Subsidiaries or tenants or potential tenants
(including, without limitation, information concerning research, experimental
work, development, design details and specifications, engineering, procurement
requirements, purchasing, manufacturing, customer lists, investors, employees,
clients, business and contractual relationships, business forecasts, and sales
and marketing plans). Confidential Information may be disclosed or accessible to
the Administrative Agent and the Lenders as embodied within tangible material
(such as documents, drawings, pictures, graphics, software, hardware, graphs,
charts, or disks), orally, or visually.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit
Extension.


“Credit Party” means the Borrower or any Guarantor and “Credit Parties” means
collectively, the
Borrower and the Guarantors.


“Debt Rating” means, as of any date of determination, the rating as determined
by either Rating Agency of the Borrower’s long-term non-credit enhanced senior
unsecured debt; provided that (a) if the Debt Ratings issued by the Rating
Agencies differ, the higher of such Debt Ratings shall apply, (b) if the
Borrower only has one Debt Rating, such Debt Rating shall apply and (c) if the
Borrower does not have a
Debt Rating, Pricing Level 6 shall apply.


“Debt Service” means, for any period with respect to a Person’s Indebtedness,
the sum of all Interest Charges and regularly scheduled principal payments due
and payable during such period, excluding any balloon payments due upon maturity
of the Indebtedness, refinancing of the Indebtedness or repayments thereof in
connection with asset sales; provided that Debt Service shall not include any
Minority Interest’s share of any of the foregoing. Debt Service shall include
the portion of rent payable by a Person during such period under Capital Lease
Obligations that should be treated as principal in accordance with GAAP but
shall exclude Interest Charges related to committed construction loans.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Eurocurrency Rate Committed Loans plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion




 
13
 

--------------------------------------------------------------------------------





of its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, an L/C Issuer or a Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, each
Swing Line Lender and each other Lender (including such Defaulting Lender)
promptly following such determination.


“Departing Lender” has the meaning set forth in Section 10.13.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Development Investments” means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground-up development to be used principally for office, laboratory, research,
health sciences, technology, manufacturing or warehouse purposes and related
real property (and appurtenant amenities); provided, that, such Real Property or
any portion thereof will only constitute a Development Investment from the date
construction has commenced thereon until the date on which the Real Property and
applicable improvements receive a final certificate of occupancy or equivalent
certification allowing legal occupancy for its intended purpose.


“Development Properties” means (A) Development Investments (the amount of such
Investment shall be an amount equal to the aggregate costs incurred in
connection therewith), (B) undeveloped land without improvements, and (C) any
other Real Properties, other than improved real estate properties used
principally for office, manufacturing, warehouse, research, laboratory, health
sciences or technology purposes (and appurtenant amenities). In determining
Adjusted Tangible Assets on any date, the contribution to Adjusted Tangible
Assets from Development Properties that are not owned 100%, directly or
indirectly, by the Borrower or any of its Subsidiaries, shall be the book value
of such Development Properties adjusted by multiplying same by the Borrower’s or
such Subsidiaries’ interest therein as of the last day of the fiscal quarter of
the Borrower ending on or most recently prior to such date.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and




 
14
 

--------------------------------------------------------------------------------





leaseback transaction and dispositions due to casualty or condemnation) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.


“Documentation Agents” means Barclays Bank PLC, BBVA Compass, Capital One
National Association, Goldman Sachs Bank USA, Mizuho Bank, LTD, Regions Bank,
Royal Bank of Canada, Sumitomo Mitsui Banking Corporation, TD Bank, N.A., The
Bank of Nova Scotia and The Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its
capacity as co-documentation agent.


“Dollar” and “$”mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EBITDA” means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to assets of the Person) for that period, plus (b) the
following to the extent deducted in calculating Net Income of such Person (or
attributable to assets of such Person) (i) any non-recurring loss, plus (ii)
Interest Expense for that period, plus (iii) the aggregate amount of federal and
state taxes on or measured by income of such Person for that period (whether or
not payable during that period), plus (iv) depreciation, amortization and all
other non-cash expenses (including non-cash officer compensation and any
write-down of goodwill pursuant to GAAP) of such Person for that period, in each
case as determined in accordance with GAAP, plus (v) transaction costs, fees and
expenses in connection with any capital markets offering, debt financing or
amendment thereto, redemption or exchange of Indebtedness, Disposition, merger
or acquisition (in each case, whether or not consummated), plus (vi) severance
and restructuring charges plus (vii) charges related to the early extinguishment
of Indebtedness minus (c) any non-operating, non- recurring gain to the extent
included in calculating Net Income of such Person (or attributable to assets of
such Person).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.




 
15
 

--------------------------------------------------------------------------------







“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement by
the Borrower or any of its Subsidiaries pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.


“Equity Offering” means the issuance and sale by the Borrower or the Operating
Partnership of any equity securities.




to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA to
the extent that such determination could reasonably be expected to give rise to
a Material Adverse Effect; or (h) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the
Loan Market Association (or any successor person), as in effect from time to
time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.






 
16
 

--------------------------------------------------------------------------------





“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the
Eurocurrency Rate.


“Eurocurrency Rate” means:


(a)    with respect to any Credit Extension:


(i) denominated in Dollars, Euro or Yen, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time and reasonably acceptable to the Borrower) at approximately 11:00 a.m.,
London time, three Business Days prior to the commencement of the applicable
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;


(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate, or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time and reasonably
acceptable to the Borrower) at or about 10:00 a.m. (Toronto, Ontario time) on
the Rate Determination Date with a term equivalent to the applicable Interest
Period;


(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time
and reasonably acceptable to the Borrower) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to the
applicable Interest Period;


(iv) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency (other than Canadian Dollars or Australian Dollars), the rate
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent, the applicable
Lenders and the Alternative Currency Fronting Lender pursuant to Section
1.05(a); and


(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits being
delivered with a term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.


“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate.”
“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency
Margin Bid Loan.


“Event of Default” has the meaning set forth in Section 8.01.


“Excluded Indebtedness” means, as of any date of determination, the aggregate
principal amount of any Indebtedness of the Borrower and its Subsidiaries
included in the definition of Total Indebtedness, as of such date of
determination, either (a) which by its terms matures within twenty-four (24)
months after such date of determination or (b) as to which the Borrower or any
Subsidiary has the right to convert or any holder of such Indebtedness has the
right to put or convert such Indebtedness within twenty- four (24) months after
such date of determination.






 
17
 

--------------------------------------------------------------------------------





“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (or any Person whose net income is measured with
reference to it) (however denominated), and franchise Taxes imposed on it (in
lieu of net income Taxes), (i) by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located, or in which it is doing business, or in the case of
any Lender, in which its applicable Lending Office is located or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) other than with respect to an assignee pursuant to a
request by the Borrower under Section 10.13, any United States Federal
withholding Tax that is imposed on amounts payable to such Person pursuant to a
law in effect at the time such Person becomes a party hereto (or designates a
new Lending Office), except to the extent that such Person (or its assignor, if
any) was entitled, at the time of its appointment or designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 3.01(a), (d) any Taxes
attributable to such Person’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e) and (e) any United States Federal
withholding tax imposed pursuant to FATCA.


“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of August 30, 2013, among the Credit Parties, the
lenders party thereto, Bank of America, as administrative agent, swing line
lender and letter of credit issuer, and the other parties thereto, as amended
prior to the date hereof.


“Existing Revolving Commitment Termination Date” has the meaning set forth in
Section 2.14(a).


“Facility Fee” has the meaning set forth in Section 2.09(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.


“Fee Letters” means (a) that certain letter agreement, dated as of May 18, 2016,
between the Borrower and the Administrative Agent and (b) that certain letter
agreement, dated as of May 18, 2016, among the Borrower, Bank of America and the
Arrangers.


“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio obtained by dividing (a) Adjusted EBITDA for the period consisting of
that fiscal quarter and the three immediately preceding fiscal quarters by (b)
an amount equal to (i) Debt Service of the Borrower and its Subsidiaries for
such period, plus (ii) all Preferred Distributions (other than redemptions) of
the Borrower and its Subsidiaries during such period.


“Fixed Eurocurrency Rate” means, on any date of determination, for any Swing
Line Loan, the sum of: (a) the rate per annum equal to LIBOR (or other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) for a 30 day interest period at
approximately 4:00 p.m. (London time) on the date of borrowing plus (b) the
Applicable Rate. If such rate is not available for any reason, then the “Fixed
Eurocurrency Rate”, on such date of determination, shall be (a) the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of a 30 day interest period in same day
funds in the approximate amount of the Swing Line Loan by Bank of America and
with a term equivalent to a 30 day interest period would be offered by Bank




 
18
 

--------------------------------------------------------------------------------





of America’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 4:00 p.m. (London time) on the day of
commencement of such 30 day interest period; plus (b) the Applicable Rate.


“Fixed Eurocurrency Rate Loan” means a Swing Line Loan that bears interest at a
rate based on the Fixed Eurocurrency Rate.


“Foreign L/C Issuer” means any L/C Issuer that is not a United States person as
defined in
Section 7701(a)(30) of the Code.


“Foreign Lender” means any Lender that is not a United States person as defined
in
Section 7701(a)(30) of the Code.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Commitment” means, with respect to any Alternative Currency Fronting
Lender, the aggregate Dollar Equivalent amount of Alternative Currency Fronting
Loans that such Alternative Currency Fronting Lender has agreed to make as set
forth on Schedule 2.02, as such amount may be adjusted in accordance with
Section 10.24.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations with respect to Letters of Credit issued by
such L/C Issuer as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to a Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans made by such Swing Line
Lender other than Swing Line Loans made by such Swing Line Lender as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, with respect to any fiscal period and without
double counting, an amount equal to the Net Income (or deficit) of the Borrower
and its Subsidiaries for that period computed on a consolidated basis in
accordance with GAAP, excluding gains (or losses) from sales of property, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures; provided that Funds From Operations shall
exclude one-time or non-recurring charges and impairment charges, charges from
the early extinguishment of indebtedness and other non-cash charges. Adjustments
for unconsolidated partnerships and joint ventures will be calculated to reflect
Funds From Operations on the same basis. Funds From Operations shall be reported
in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision or instrumentality thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Granting Lender” has the meaning specified in Section 10.06(h).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or




 
19
 

--------------------------------------------------------------------------------





having the economic effect of guaranteeing any Indebtedness payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment or performance of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means the Operating Partnership and, if requested by the Borrower,
any other Wholly-Owned Domestic Subsidiary of the Borrower who becomes a
Guarantor pursuant to Section 11.08.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated under any Environmental Law.


“Honor Date” is defined in Section 2.03(c)(i).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with
GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit
(including standby and commercial), bankers’ acceptances and bank guaranties;
(c)
net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    Capital Lease Obligations; and


(g)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or is otherwise liable for such Indebtedness, except to the
extent such Indebtedness is expressly made non-recourse to such Person and (ii)
Indebtedness shall not include any Minority Interest’s share of any of the
foregoing. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness




 
20
 

--------------------------------------------------------------------------------





in respect thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Intangible Assets” means the value of all assets of a Person and its
Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.


“Interest Charges” means, as of the last day of any fiscal period and without
double counting, the sum of (a) Cash Interest Expense of a Person, plus (b) all
interest currently payable in Cash by a Person which is incurred during that
fiscal period and capitalized under GAAP, minus (c) any Minority Interest’s
share of Cash Interest Expense.


“Interest Expense” means, with respect to any Person as of the last day of any
fiscal period and without duplication, an amount equal to (a) all interest,
fees, charges and related expenses paid or payable (without duplication) for
that fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered “interest expense” under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations, minus (or plus, as applicable) (c) amounts received
(or paid) under Swap Contracts plus (d) all other amounts considered to be
“interest expense” under GAAP.


“Interest Payment Date” means the last Business Day of each month.


“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or, in the case
of any Eurocurrency Rate Committed Loan, converted to or continued as a
Eurocurrency Rate Loan and ending on the date one or three months thereafter, or
7 days, two or six months thereafter (in each case subject to availability) or
such other period that is twelve months or less requested by the Borrower and
consented to by all applicable Lenders, as selected by the Borrower in its
applicable Committed Loan Notice or Bid Request, as the case may be; and (b) as
to each Absolute Rate Loan, a period of not less than 7 days and not more than
180 days as selected by the Borrower in its Bid Request; provided that:


(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;


(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(iii)    no Interest Period shall extend beyond the Revolving Commitment
Termination Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any




 
21
 

--------------------------------------------------------------------------------





arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but reduced
by any amounts received in respect of such Investment which constitute capital
distributions, principal, sale proceeds or otherwise in respect thereof.


“IP Rights” has the meaning specified in Section 5.16.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form attached
hereto as
Exhibit F.


“JPM” means JPMorgan Chase Bank, N.A. and its successors.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means any of Bank of America, JPM and Citibank, in each case, in
its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Revolving Lender, each Swing Line Lender, a
Bid Lender, each Alternative Currency Fronting Lender, each Alternative Currency
Funding Lender and each Alternative Currency Participating Lender, as
applicable.






 
22
 

--------------------------------------------------------------------------------





“Lender Joinder Agreement” means a lender joinder agreement substantially in the
form attached hereto as Exhibit G.


“Lender Party” has the meaning set forth in Section 10.07(a).


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) Adjusted Total Indebtedness
as of such date by (b) (i) Adjusted Tangible Assets as of such date minus (ii)
the amount of Excluded Indebtedness deducted in connection with the
determination of Adjusted Total Indebtedness as of such date.


“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.


“LIBOR Quoted Currency” means each of the following currency: Dollars; Euro;
Sterling; and
Yen; in each case as long as there is a published LIBOR rate with respect
thereto.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing, other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest).


“Loan” means a Revolving Loan, a Swing Line Loan, a Bid Loan and/or an L/C
Borrowing, as the context requires.
“Loan Documents” means this Agreement, each Revolving Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letters
and any other instrument, document or agreement from time to time delivered by a
Credit Party in connection with this Agreement.


“Managing Agents” means the following: Bank of the West, Branch Banking and
Trust Company and PNC Bank National Association.


“MLPFS” means Merrill Lynch, Pierce Fenner & Smith Incorporated and its
successors.


“Material Acquisition” means an Acquisition by the Borrower or any of its
Subsidiaries in which the value of the




 
23
 

--------------------------------------------------------------------------------





assets acquired in such Acquisition exceeds five per cent (5%) of Total Assets
of the Borrower and its Subsidiaries (after giving effect to such Acquisition).


“Material Adverse Effect” means a material adverse effect on (a) the validity or
enforceability of any Loan Document (other than as a result of any action or
inaction of the Administrative Agent or any Lender), (b) the business or
financial condition of the Borrower and its Subsidiaries on a consolidated basis
or (c) the ability of the Credit Parties to perform the payment and other
material Obligations under the Loan Documents.


“Material Unsecured Indebtedness” means outstanding third party unsecured
borrowed money
Indebtedness (including guaranties thereof), in a principal amount equal to or
greater than $25,000,000.


“Maximum Rate” has the meaning set forth in Section 10.09.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 100% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the applicable L/C Issuer in their sole discretion.


“Minority Interest” means, with respect to any non-Wholly-Owned Subsidiary,
direct or indirect, of the Borrower, any ownership interest of a third party in
such Subsidiary.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgageable Ground Lease” means on any date of determination, a lease or
similar arrangement providing the right to occupy Real Property (a) which is
granted by the fee owner of Real Property, (b) which has a remaining term
(calculated only once on the Closing Date or the date the Real Property subject
to such lease becomes a Qualified Asset Pool Property) of not less than
twenty-five (25) years, including extension options exercisable solely at the
discretion of the Borrower or any applicable Subsidiary, (c) under which no
material default has occurred and is continuing and (d) with respect to which a
security interest may be granted (i) without the consent of the lessor or (ii)
pursuant to the consent of the lessor, which consent has been granted.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on the Borrower and its Subsidiaries that prohibits Liens on any of
their Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
property that is the subject of such Lien and (b) any such covenant that does
not apply to, or otherwise permits, Liens which may secure the Obligations now
or in the future.


“Net Income” means, for any period and for any Person, the net income of the
Person for that period, determined in accordance with GAAP; provided that there
shall be excluded therefrom the net amount of any real estate gains or losses.


“Net Rentable Area” means with respect to any Real Property, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces) determined in accordance with the
Borrower’s or its applicable Subsidiary’s rent roll for such Real Property, the
manner of such determination shall be consistently applied for all Real
Property, unless otherwise approved by the Administrative Agent.


“NOI” means, with respect to any Revenue-Producing Property and with respect to
any fiscal period, the sum of (a) the net income of that Revenue-Producing
Property for that period, plus (b) Interest Expense of that Revenue-Producing




 
24
 

--------------------------------------------------------------------------------





Property for that period, plus (c) the aggregate amount of federal and state
taxes on or measured by income of that Revenue-Producing Property for that
period (whether or not payable during that period), plus (d) depreciation,
amortization and all other non-cash expenses of that Revenue-Producing Property
for that period, in each case as determined in accordance with GAAP.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Non-Recourse Debt” means Indebtedness of any Person for which the liability of
such Person (except with respect to fraud, Environmental Laws liability,
misapplication of funds, bankruptcy, transfer of collateral in violation of the
applicable loan documents, failure to obtain consent for subordinate financing
in violation of the applicable loan documents and other exceptions customary in
like transactions at the time of the incurrence of such Indebtedness) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Laws.


“Note(s)” means Revolving Notes and/or the Swing Line Notes, individually or
collectively, as appropriate.


“Obligations” means all advances to, and debts, liabilities, obligations of, any
Credit Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“Obligor Subsidiary” means any Subsidiary (other than the Operating Partnership)
that is not a
Guarantor but is obligated with respect to any Material Unsecured Indebtedness.
“Obligor Subsidiary Debt” means third party unsecured borrowed money
Indebtedness (including guaranties) of any Obligor Subsidiary.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Operating Partnership” has the meaning set forth in the introductory paragraph.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any L/C Issuer, Taxes imposed as a result of a present or former
connection between the Administrative Agent, such Lender or such L/C Issuer and
the jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent, such Lender or such L/C Issuer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).


“Other Investments” means Investments other than (a) Development Properties and
(b) Investments in Real Property of the Borrower and its Subsidiaries consisting
of improved real estate property used principally for office, laboratory,
research, health sciences, technology, manufacturing or warehouse purposes (and
appurtenant amenities). In determining Adjusted Tangible Assets on any date, the
contribution to Adjusted Tangible Assets from Other Investments that are not
owned 100%, directly or indirectly, by the Borrower or any of its Subsidiaries,
shall be the book value of




 
25
 

--------------------------------------------------------------------------------





such Other Investments adjusted by multiplying same by the Borrower’s or such
Subsidiaries’ interest therein as of the last day of the fiscal quarter of the
Borrower ending on or most recently prior to such date.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided, however, that “Other Taxes” shall not include
such amounts to the extent imposed as a result of any transfer by any Lender or
the Administrative Agent of any interest in or under any Loan Document.


“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts and (d) with
respect to Bid Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Bid Loans occurring on such date.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market in accordance with banking industry rules or
practices in such offshore interbank market.


“Participant” has the meaning set forth in Section 10.06(d).


“Participant Register” has the meaning set forth in Section 10.06(d).


“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with EMU Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) including a multiple employer plan but not
including a Multiemployer Plan; that is maintained or is contributed to by the
Borrower or its Subsidiaries and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.


“Permitted Liens” means:


(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction




 
26
 

--------------------------------------------------------------------------------





on or maintenance of Property now or hereafter filed of record for which
adequate reserves have been set aside, to the extent required by GAAP (or
deposits made pursuant to applicable Law), and which are not overdue for a
period of more than 30 days or which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;


(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for Taxes for which adequate reserves have been set aside, to the extent
required by GAAP, and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material impending risk of loss or forfeiture;
(c) defects and irregularities in title to any Property which would not
reasonably be expected to result in a Material Adverse Effect;


(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property in the ordinary
course;


(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center, business or office park or similar project affecting Property in the
ordinary conduct of the business of the applicable Person;


(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;


(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;


(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property in the ordinary conduct
of the business of the applicable Person;


(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business (but not in connection with the
incurrence of any Indebtedness) with respect to obligations which are not
delinquent or are being contested in good faith, provided that, if delinquent,
adequate reserves have been set aside with respect thereto, to the extent
required by GAAP, and, by reason of nonpayment, no Property is subject to a
material impending risk of loss or forfeiture;


(j) covenants, conditions, and restrictions affecting the use of Property which
may not give rise to any Lien against such Property in the ordinary conduct of
the business of the applicable Person;


(k)    rights of tenants as tenants only under leases and rental agreements
covering
Property entered into in the ordinary course of business of the Person owning
such Property;


(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;


(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;


(n) deposits to secure the performance of bids, contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;




 
27
 

--------------------------------------------------------------------------------





(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;


(p)    Liens consisting of deposits of Property to secure statutory obligations
of any
Credit Party or any Subsidiary;


(q)    Liens securing Obligations; and


(r) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings; provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture.


“Permitted Purposes” has the meaning set forth in Section 10.07(a).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower, or with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Platform” has the meaning set forth in Section 6.02.


“Preferred Distributions” means for any period, the amount of any and all
Restricted Payments due and payable in cash by the Borrower or any of its
Subsidiaries during such period to the holders of Preferred Equity but shall not
include (i) any Minority Interest’s share of any such Restricted Payments or
(ii) any such Restricted Payments paid to the Borrower or any of its
Subsidiaries.


“Preferred Equity” means any form of preferred stock (whether perpetual,
convertible or otherwise) or other ownership or beneficial interest in the
Borrower or any of its Subsidiaries that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.


“Property” means all assets of the Borrower and its Subsidiaries, whether real
property or personal property.


“Public Lender” has the meaning set forth in Section 6.02.


“Qualified Asset Pool Property” means Qualified Land, Qualified
Revenue-Producing Property, Qualified Development Assets and Qualified Joint
Venture Property.


“Qualified Development Asset” means a Real Property that:


(a)    satisfies the Base Qualifications;


(b)    constitutes a Development Investment; and


(c)    does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Land.


“Qualified Joint Venture Property” means a Real Property, owned and controlled
by a direct or indirect non-wholly-owned Subsidiary, that is any of a Qualified
Revenue-Producing Property, Qualified Land and/or a Qualified Development Asset.
For purposes of this definition “controlled” means exclusive control of any
disposition, refinancing and operating




 
28
 

--------------------------------------------------------------------------------





activity without the consent of any other party (other than (i) the Borrower or
(ii) any of its Subsidiaries, as long as such Subsidiary does not need the
consent of any minority equity holder thereof to consent to any disposition,
refinancing or operating activity).


“Qualified Land” means, as of any date of determination, without duplication,
Real Property that:
(a)    satisfies the Base Qualifications;
(b)    is entitled; and
(c)    does not otherwise constitute a Qualified Revenue-Producing Property or
Qualified Development Asset.


“Qualified Revenue-Producing Property” means a Revenue-Producing Property that:


(a)    satisfies the Base Qualifications; and


(b)    is occupied or available for occupancy (subject to final tenant
improvements);


(c)    does not otherwise constitute a Qualified Development Asset or Qualified
Land.


“Rate Determination Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to
the commencement of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
reasonably determined by the Administrative Agent; provided, that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such other day as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower).


“Rating Agencies” means (a) S&P and (b) Moody’s.


“Real Property” means, as of any date of determination, real property (together
with the underlying real property interests and appurtenant real property
rights) then owned, leased or occupied by any Credit Party or any of its
Subsidiaries.


“Register” has the meaning specified in Section 10.06(c).


“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Replacement Lender” has the meaning set forth in Section 10.13.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Bid Loan, a Bid Request, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.




 
29
 

--------------------------------------------------------------------------------







“Required Lenders” means, as of any date of determination, Revolving Lenders
having more than
50% of the Aggregate Revolving Commitments or, if the Aggregate Revolving
Commitments have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than 50% of the
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation
and funded participation in L/C Obligations, Swing Line Loans and Revolving
Loans denominated in an
Alternative Currency deemed “held” by such Revolving Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
Aggregate Revolving Commitments have been terminated pursuant to Section 8.02,
Revolving Lenders holding in the aggregate more than
50% of the Total Revolving Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans deemed “held” by such
Revolving Lender for purposes of this definition); provided that the Commitment
of, and the portion of
the Total Revolving Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.


“Responsible Officer” means, (a) with respect to delivery of executed copies of
this Agreement or any Compliance Certificate, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or any
executive vice president of the applicable Credit Party (or the partner or
member or manager, as applicable), (b) solely for purposes of notices given
pursuant to Article II, any officer referred to in the foregoing clause (a) and
any other officer or employee of the applicable Credit Party so designated by
any of such officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Credit Party designated in or pursuant to
an agreement between the applicable Credit Party and the Administrative Agent,
and (c) for all other purposes, the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, secretary, assistant
secretary or any executive vice president of the applicable Credit Party (or the
partner or member or manager, as applicable). Any document delivered hereunder
that is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.


“Restricted Payment” means, with respect to any equity interest or any warrant
or option to purchase an equity interest issued by the Borrower or any of its
Subsidiaries, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property by the Borrower or such Subsidiary of any such security or
interest (excluding any Indebtedness which by its terms is convertible into an
Equity Interest), (b) the declaration or (without duplication) payment by the
Borrower or such Subsidiary of any dividend in Cash or in Property on or with
respect to any such security or interest and (c) any other payment in Cash or
Property by the Borrower or such Subsidiary constituting a distribution under
applicable Laws with respect to such security or interest.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the applicable Alternative Currency Fronting Lender has requested payment
from the Alternative Currency Participating Lenders in Dollars, and with respect
to all other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between such Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan and (iv)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the applicable L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.


“Revenue-Producing Property” means an identifiable improved Real Property that
is used principally for office, laboratory, research, health sciences,
technology, manufacturing or warehouse purposes and related real property (and




 
30
 

--------------------------------------------------------------------------------





appurtenant amenities), or for such other revenue-producing purposes as the
Required Lenders may approve.


“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans and (d) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, purchase Alternative Currency Risk
Participations in Revolving Loans denominated in such Alternative Currency, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or Lender Joinder Agreement pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


“Revolving Commitment Termination Date” means the earlier of (a) the later of
(i) October [29],
2020 and (ii) if the Revolving Commitment Termination Date is extended pursuant
to Section 2.14, such extended Revolving Commitment Termination Date as
determined pursuant to such Section 2.14 and
(b) the date the Revolving Commitments are terminated pursuant to Section 2.06
or Article VIII.


“Revolving Lender” means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding or a risk participation in L/C Obligations, Swing Line Loans or
Revolving Loans denominated in Alternative Currency.


“Revolving Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Applicable Percentage
pursuant to Section 2.01(a), except as otherwise provided herein.


“Revolving Note” means a promissory note made by the Borrower in favor of, and
payable to the order of, a Revolving Lender evidencing Revolving Loans made by
such Revolving Lender, substantially in the form of Exhibit C-1. A Revolving
Note shall be executed by the Borrower in favor of each Revolving Lender
requesting a Revolving Note.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC
business and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanction(s)” means any international economic sanction(s) administered or
enforced by the
United States Government (including, without limitation, OFAC).


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“SEC Report” means all filings on Form 10-K, Form 10-Q or Form 8-K with the SEC
made by the Borrower pursuant to the Securities Exchange Act of 1934.


“Secured Debt” means, without duplication, (a) Indebtedness of the Borrower or
any of its Subsidiaries that is secured by a Lien and (b) Obligor Subsidiary
Debt; provided, that Secured Debt shall not include any of the Obligations.


“Secured Debt Ratio” means, as of the last day of any fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) the Secured Debt of the
Borrower and its Subsidiaries as of such date by (b) the Adjusted Tangible
Assets, as of such date.


“Solvent” means, as to any Person, that, as of any date of determination, (a)
the amount of the present fair saleable value of the assets of such Person will,
as of such date, exceed the amount of all liabilities of such Person, contingent
or otherwise, as of such date, (b) the present fair saleable value of the assets
of such Person will, as of such date, be greater than




 
31
 

--------------------------------------------------------------------------------





the amount that will be required to pay the liability of such Person on its
existing or anticipated debts as such debts become absolute and matured, and (c)
such Person will not have as of such date, an unreasonably small amount of
capital with which to conduct its business.


“SPC” has the meaning set forth in Section 10.06(h).


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe,
including, without limitation, Yen and Australian Dollars.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit issued by it
denominated in an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line” means the revolving credit facility made available by the Swing
Line Lenders pursuant to Section 2.04.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means any of Bank of America, JPM and Citibank, in each
case, in its capacity as provider




 
32
 

--------------------------------------------------------------------------------





of Swing Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Note” means a promissory note made by the Borrower in favor of, and
payable to the order of, a Swing Line Lender evidencing Swing Line Loans made by
such Swing Line Lender, substantially in the form of Exhibit C-2. A Swing Line
Note shall be executed by the Borrower in favor of each Swing Line Lender
requesting a Swing Line Note.


“Swing Line Sublimit” means an amount equal to $200,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Syndication Agents” means JPM and Citi each in its capacity as co-syndication
agent.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November
19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Assets” means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property shall be valued based on its Unencumbered
Asset Value (it being understood that the Unencumbered Asset Value for any Real
Property that is not a Qualified Asset Pool Property shall be calculated as if
it was a Qualified Asset Pool Property). In the event that a Person has an
ownership or other equity interest in any other Person, which investment is not
consolidated in accordance with GAAP (that is, such interest is a “minority
interest”), then the assets of a Person and its Subsidiaries shall include such
Person’s or its Subsidiaries’ allocable share of all assets of such Person in
which a minority interest is owned based on such Person’s respective ownership
interest in such other Person.


“Total Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit
(including standby and commercial), bankers’ acceptances and bank guaranties;
(c)
net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements),




 
33
 

--------------------------------------------------------------------------------





whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;


(f)    Capital Lease Obligations; and


(g)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, Total Indebtedness shall not include any Minority
Interest’s share of any of the foregoing. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be (i) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in clause (i), zero. The amount of any Capital
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“Total Outstandings”    means the aggregate Outstanding Amount of    all Loans
and L/C Obligations.


“Total Revolving Outstandings” means the sum of (i) the aggregate Outstanding
Amount of all Revolving Loans plus (ii) the aggregate Outstanding Amount of all
Swing Line Loans plus (iii) the aggregate Outstanding Amount of all L/C
Obligations plus (iv) the aggregate Outstanding Amount of all Bid Loans.


“Trade Date” has the meaning set forth in Section 10.06(b).


“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.


“Unencumbered” means, with respect to any Revenue-Producing Property, Qualified
Land or Qualified Development Assets, that such Revenue-Producing Property,
Qualified Land or Qualified Development Assets (a) is not subject to any Lien
other than Permitted Liens, (b) is not subject to any Negative Pledge and (c) is
not held by a Person any of whose direct or indirect equity interests are
subject to a Lien or Negative Pledge.


“Unencumbered Asset Value” means, as of any date of determination and without
double counting any item, the following amounts for the following types of Real
Property:


(a) with respect to any Qualified Revenue-Producing Property owned for a full
four consecutive fiscal quarter period or longer, an amount equal to (i) the
Adjusted NOI of such Real Property for the prior four full consecutive fiscal
quarters divided by (ii) the Capitalization Rate; provided that in the event any
such Real Property sustains any material damage, the value of any business
interruption insurance proceeds owed to or received by the Borrower during such
period with respect to such Qualified Revenue-Producing Property shall be
included in the Adjusted NOI of such Real Property for the periods from the date
of such material damage until such time as such Qualified Revenue-Producing
Property becomes fully operational.


(b) with respect to any Qualified Revenue-Producing Property owned for less than
four full consecutive fiscal quarters, an amount equal to (i) the Adjusted NOI
of such Real Property for the period which the Borrower or applicable Subsidiary
has owned and operated such Real Property, adjusted by the Borrower to an annual
Adjusted NOI in a manner reasonably acceptable to the Administrative Agent,
divided by (ii) the Capitalization Rate; provided that in the event any such
Real Property sustains any material damage, the value of any business
interruption insurance proceeds owed to or received by the Borrower during such
period with respect to such Qualified Revenue-Producing Property shall be
included in the Adjusted NOI of such Real Property for the periods from the date
of such material damage until such time as such Qualified Revenue-Producing
Property becomes fully operational.


(c) with respect to Qualified Revenue-Producing Property that is being renovated
or with respect to which a partial or total renovation was recently completed,
an amount as determined at the sole election of the Administrative Agent based
on (i) the annualized Adjusted NOI with respect to such Real Property,
annualized based on bona fide, arm’s length signed tenant leases which are in
full force and effect requiring current rental payments, divided by the




 
34
 

--------------------------------------------------------------------------------





Capitalization Rate, or (ii) the cost basis of such Real Property determined in
accordance with GAAP multiplied by the Borrower’s or its Subsidiaries’
percentage ownership interest in such Qualified Revenue Property.


(d) with respect to any Real Property that constitutes Qualified Land, an amount
equal to, at the option of the Borrower, (i) the cost basis as determined in
accordance with GAAP or the Appraised Value (if any) of such Qualified Land
multiplied by (ii) the Borrower’s or its Subsidiaries’ percentage ownership
interest in such Qualified Land.


(e) with respect to any Real Property that constitutes Qualified Development
Assets, an amount equal to (i) the cost basis as determined in accordance with
GAAP of such Qualified Development Asset multiplied by (ii) the Borrower’s or
its Subsidiaries’ percentage ownership interest in such Qualified Development
Asset; provided that if all or any portion of a Qualified Development Asset is
materially damaged, the value of such Qualified Development Asset shall be the
amount assigned to such Qualified Development Asset prior to the damage less the
amount (as determined by the Borrower in good faith) by which the casualty
insurance proceeds that are owed or received in respect of such casualty event
are insufficient to restore such Qualified Development Asset for a period of up
to the lesser of (x) 365 days following such casualty event and (y) the date
such Qualified Development Asset is restored and fully functional.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrelated Person” means any Person other than (i) a Subsidiary of the Borrower,
(ii) an employee stock ownership plan or other employee benefit plan covering
the employees of the Borrower and its Subsidiaries or (iii) any Person that held
Common Stock on the day prior to the effective date of the Borrower’s
registration statement under the Securities Act of 1933 covering the initial
public offering of Common Stock.


“Unsecured Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio obtained by dividing (a) the sum of the aggregate Adjusted
NOI from the Qualified Asset Pool Properties for that fiscal quarter and the
preceding three full fiscal quarters, by (b) the aggregate Interest Charges for
such period in respect of the unsecured Indebtedness of the Borrower and its
Subsidiaries (other than Obligor Subsidiary Debt). The Unsecured Interest
Coverage Ratio shall be determined by the Borrower and such determination shall
be reasonably satisfactory to the Administrative Agent and shall exclude
interest during construction to the extent capitalized.


“Unsecured Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio (as expressed as a percentage) of (a) (i) aggregate unsecured Adjusted
Total Indebtedness as of such date minus (ii) Obligor Subsidiary Debt as of such
date to (b) (i) the Adjusted Unencumbered Asset Value as of such date minus (ii)
the amount of unsecured Excluded Indebtedness (other than Obligor Subsidiary
Debt) deducted in the calculation of aggregate unsecured Adjusted Total
Indebtedness pursuant to clause (a)(i) above.


“Wholly-Owned Subsidiary” means a Subsidiary of the Borrower, 100% of the
capital stock or other equity interest of which is owned, directly or
indirectly, by the Borrower, except for director’s qualifying shares and nominal
shares issued to foreign nationals to the extent required by applicable Laws.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yen” and “¥” mean the lawful currency of Japan.




 
35
 

--------------------------------------------------------------------------------







1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless
otherwise specified herein or in such other Loan Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms/Financial Covenants.


(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b) Changes in GAAP or Funds From Operations. If at any time any change in GAAP
or the calculation of Funds From Operations would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or Funds From Operations (subject to the approval of the Required Lenders,
the Administrative Agent and the Borrower); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
or Funds From Operations, as applicable, prior to such change therein and (ii)
upon written request, the Borrower shall provide to the Administrative Agent
(for distribution to the Lenders) financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or Funds From Operations. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.




 
36
 

--------------------------------------------------------------------------------







(c) Calculation of Financial Covenants. For purposes of calculation of the
applicable financial covenants, the Borrower and its Subsidiaries shall be given
credit for properties held by an “exchange accommodation titleholder” pursuant
to an exchange that qualifies as a reverse exchange under Section 1031 of the
Code (including in the event any such property is subject to a mortgage in favor
of, or for the benefit of, the Borrower or any of its Subsidiaries).


1.04    Exchange Rates; Currency Equivalents.


(a) The Administrative Agent or an L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent and/or Alternative Currency Equivalents amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or an L/C Issuer,
as applicable.


(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an L/C Issuer, as the case may be.


(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.




 
37
 

--------------------------------------------------------------------------------







1.05    Additional Alternative Currencies.


(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars and for
which Bloomberg (or any successor thereto) reports a Eurocurrency Rate for such
currency for the applicable Interest Periods. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent, the applicable Lenders and
the applicable Alternative Currency Fronting Lender and, in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable L/C
Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the applicable L/C Issuer
thereof. Each applicable Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m. ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.


(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued by
such L/C Issuer in such requested currency. If the Administrative Agent and all
the applicable Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and an L/C Issuer consent to the issuance
of Letters of Credit by such L/C Issuer in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances by such L/C Issuer. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.


1.06 Change of Currency.


(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as


its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.


(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as




 
38
 

--------------------------------------------------------------------------------





the Administrative Agent, in consultation with the Borrower, may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrower, may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.


1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).


1.08 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
















ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Committed Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender less, with respect only to
an Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Loans advanced by such Alternative Currency Fronting
Lender denominated in Alternative Currencies, plus, with respect only to the
Alternative Currency Participating Lenders, the Outstanding Amount of such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Fronting
Lenders, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, (iii) the aggregate Outstanding
Amount of all Revolving Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (iv) after giving effect to any
Revolving Loans denominated in Alternative Currencies and advanced by an
Alternative Currency Fronting Lender, the aggregate principal Dollar Equivalent
amount of all such Revolving Loans funded by such Alternative Currency Fronting
Lender shall not exceed the Fronting Commitment of such Alternative Currency
Fronting Lender. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. On the
Closing Date, all Revolving Loans shall be Base Rate Loans unless the Borrower
shall have delivered at least three Business Days prior to the Closing Date, a
funding indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent. Thereafter, Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein






 
39
 

--------------------------------------------------------------------------------





2.02    Borrowings, Conversions and Continuations of Committed Loans.


(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice shall be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than (i) 11:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, (ii) 11:00 a.m.
four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) 10:00
a.m. on the requested date of any Borrowing of Base Rate Committed Loans or of
any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than seven days, or one,
two, three or six months in duration as provided in the definition of “Interest
Period”, (x) the applicable notice must be received by the Administrative Agent
not later than (i) 11:00 a.m. four Business Days prior to the requested date of
such Borrowing, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) 11:00 a.m. five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them and (y) not later than
(i) 11:00 a.m. three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) 11:00 a.m. four Business Days (or five Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principalamount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed
Loans to be borrowed or to which existing Committed Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) the currency of the Committed Loans to be borrowed and (vii) if (A) the
currency of the Committed Loans to be borrowed is an Alternative Currency, and
(B) the aggregate principal Dollar Equivalent amount of the requested Committed
Loans (when aggregated with any other Revolving Loans denominated in Alternative
Currencies advanced by Bank of America) exceeds Bank of America’s Fronting
Commitment, which of the other Alternative Currency Fronting Lenders the
Borrower is requesting to fund such excess (it being understood that in no event
shall any Alternative Currency Fronting Lender have any obligation to fund any
amount in an excess of its Fronting Commitment); provided, however, that all
Committed Loans requested to be made in Alternative Currencies shall be subject
to the limitations set forth in the proviso to the first sentence of Section
2.01. If the Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, (x) if a Default or Event of Default then
exists, Base Rate Loans and (y) if no Default or Event of Default exists,
Eurocurrency Rate Loans with an Interest Period of one month; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fail to specify an Interest Period, they will be deemed to have
specified an Interest Period of one




 
40
 

--------------------------------------------------------------------------------





month. No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.


(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Alternative Currency Funding Lender and each
Alternative Currency Fronting Lender, if applicable, shall make the amount of
its Committed Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
11:00 a.m., in the case of any Committed Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above. Notwithstanding the foregoing,
if there are no available Alternative Currency Fronting Lenders with sufficient
Fronting Commitments to fund the entire requested Revolving Loan to the
Borrower, then the Borrower may decrease the amount of the requested Committed
Loan within one (1) Business Day after notice by the Administrative Agent of
such limitation. If the Borrower does not reduce its request for a Committed
Loan to an amount equal to or less than the available Fronting Commitment, then
the requested Committed Loan shall be deemed to be reduced to the available
Fronting Commitments.
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.


(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 20 Interest Periods in
effect with respect to Committed Loans.


(f) (i) Subject to all the terms and conditions set forth in this Agreement,
including the provisions of Section 2.01, and without limitation of the
provisions of Section 2.02, with respect to any Revolving Loans denominated in
an Alternative Currency with respect to which one or more Revolving Lenders has
given notice to the Administrative Agent and the Borrower that it is an
Alternative Currency Participating Lender, (A) each Revolving Lender agrees from
time to time on any Business Day during the Availability Period to fund its
Applicable Percentage of Revolving Loans denominated in an Alternative Currency
with respect to which it is




 
41
 

--------------------------------------------------------------------------------





an Alternative Currency Funding Lender; and (B) each Revolving Lender severally
agrees to acquire an Alternative Currency Risk Participation in Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Participating Lender.


(ii) Each Revolving Loan denominated in an Alternative Currency shall be funded
upon the request of the Borrower in accordance with Section 2.02(b). Immediately
upon the funding by an Alternative Currency Fronting Lender of its Alternative
Currency Funding Applicable Percentage of any Revolving Loan denominated in an
Alternative Currency with respect to which one or more Revolving Lenders is an
Alternative Currency Participating Lender, each Alternative Currency
Participating Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Revolving Lender (including the Alternative Currency
Funding Lenders, the Alternative Currency Fronting Lenders and the Alternative
Currency Participating Lenders) will have an Alternative Currency Loan Credit
Exposure with respect to such Revolving Loan equal in amount to its Applicable
Percentage of such Revolving Loan.


(iii) Upon the occurrence and during the continuance of an Event of Default or
upon a reduction of the Fronting Commitment of an Alternative Currency Fronting
Lender, such Alternative Currency Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m. on the third Business
Day preceding the proposed date of funding and payment by Alternative Currency
Participating Lenders of their Alternative Currency Risk Participations
purchased in such
Revolving Loans as shall be specified in such notice (the “Alternative Currency
Participation Payment Date”), request each Alternative Currency Participating
Lender to fund its Alternative Currency Risk Participation in the applicable
Alternative Currency purchased with respect to such Revolving Loans to the
Administrative Agent on the Alternative Currency Participation Payment Date. Any
notice given by an Alternative Currency Fronting Lender or the Administrative
Agent pursuant to this subsection may be given by telephone if promptly
confirmed in writing; provided that the absence of such a confirmation shall not
affect the conclusiveness or binding effect of such notice.


(iv) On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Revolving Loans specified for
funding pursuant to this Section 2.02(f) shall deliver the amount of such
Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in the applicable
Alternative Currency and in Same Day Funds to the Administrative Agent;
provided, however, that no Alternative Currency Participating Lender shall be
(i) responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender’s obligation to
pay such amount and/or (ii) required to fund an amount under this Section
2.02(f) that would exceed the amount of such Revolving Lender’s Revolving
Commitment. Upon receipt of any such amounts from the Alternative Currency
Participating Lenders, the Administrative Agent shall distribute such amounts in
Same Day Funds to the applicable Alternative Currency Fronting Lender(s).


(v) In the event that any Alternative Currency Participating Lender fails to
make available to the Administrative Agent the amount of its Alternative
Currency Risk Participation as provided herein, the Administrative Agent shall
be entitled to recover such amount on behalf of the applicable Alternative
Currency Fronting Lender on demand from such Alternative Currency Participating
Lender together with interest at the Overnight Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate. A certificate of
the Administrative Agent submitted to any Alternative Currency Participating
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of demonstrable error.


(vi) In the event that an Alternative Currency Fronting Lender receives a
payment in respect of any Revolving Loan, whether directly from the Borrower or
otherwise, in which Alternative Currency Participating Lenders have fully funded
their purchase of Alternative Currency Risk Participations, such Alternative
Currency Fronting Lender shall promptly distribute to the Administrative Agent,
for its




 
42
 

--------------------------------------------------------------------------------





distribution to each such Alternative Currency Participating Lender, such
Alternative Currency Participating Lender’s Alternative Currency Participant’s
Share of such payment in Same Day Funds. If any payment received by an
Alternative Currency Fronting Lender with respect to any Revolving Loan in an
Alternative Currency made by it shall be required to be returned by such
Alternative Currency Fronting Lender after such time as such Alternative
Currency Fronting Lender has distributed such payment to the Administrative
Agent pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
such Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share of the amount to be returned; provided, however,
that no Alternative Currency Participating Lender shall be responsible for any
default by any other Alternative Currency Participating Lender in that other
Alternative Currency Participating Lender’s obligation to pay such amount.
(vii) Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the applicable Alternative Currency Fronting Lender, the
Administrative Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default;
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries; (iv) any breach of this Agreement or any
other Loan Document by a Credit Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


(viii) In no event shall (i) the Alternative Currency Risk Participation of any
Alternative Currency Participating Lender in any Revolving Loans denominated in
an Alternative Currency pursuant to this Section 2.02(f) be construed as a loan
or other extension of credit by such Alternative Currency Participating Lender
to the Borrower, any Revolving Lender or the Administrative Agent or (ii) this
Agreement be construed to require any Revolving Lender that is an Alternative
Currency Participating Lender with respect to a specific Alternative Currency to
make any Revolving Loans in such Alternative Currency under this Agreement or
under the other Loan Documents, subject to the obligation of each Alternative
Currency Participating Lender to give notice to the Administrative Agent and the
Borrower at any time such Revolving Lender acquires the ability to make
Revolving Loans in such Alternative Currency.


(ix) The Administrative Agent shall change a Revolving Lender’s designation from
Alternative Currency Participating Lender to Alternative Currency Funding Lender
with respect to an Alternative Currency for which such Lender previously has
been designated an Alternative Currency Participating Lender, upon receipt of a
written notice to the Administrative Agent and the Borrower from such
Alternative Currency Participating Lender requesting that its designation be so
changed. Each Alternative Currency Participating Lender agrees to give such
notice to the Administrative Agent and the Borrower promptly upon its acquiring
the ability to make Revolving Loans in such Alternative Currency. Schedule 2.02
hereto lists each Alternative Currency Participating Lender as of the Closing
Date in respect of each Alternative Currency.


(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.




 
43
 

--------------------------------------------------------------------------------







2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b) below, and (2) to
honor drawings under the Letters of Credit issued by it; and (B) the Revolving
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Fronting Lenders, the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to the Alternative Currency Participating Lenders, such
Lender’s Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lenders
for such Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and, accordingly, the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


(ii)    No L/C Issuer shall issue any Letter of Credit, if:


(A) Subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Revolving Lenders have approved such expiry date; or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date. if:
            
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit


(A) after giving effect thereto, the Outstanding Amount of all L/C Obligations
with respect to Letters of Credit issued by such L/C Issuer would exceed an
amount equal to thirty-three and one-third percent (33⅓%) of the Letter of
Credit Sublimit.


(B) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with




 
44
 

--------------------------------------------------------------------------------





respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;


(C) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;


(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount of less than
$500,000;


(E) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;


(F) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;


(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or


(H) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv) No L/C Issuer shall amend any Letter of Credit issued by it if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v) No L/C Issuer shall be under obligation to amend any Letter of Credit issued
by it if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to such
L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application for
such L/C Issuer, appropriately completed and signed by a Responsible Officer of
the Borrower. Such Letter of Credit Application may be sent by facsimile, by
United States mail,




 
45
 

--------------------------------------------------------------------------------





by overnight courier, by electronic transmission using the system provided by
such L/C Issuer, by personal delivery or by any other means acceptable to such
L/C Issuer. Such Letter of Credit Application must be received by an L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose of the requested Letter of Credit;
and (H) such other matters as such L/C Issuer may reasonably require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.


(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Lender, the Administrative Agent
or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product
of such Revolving Lender’s Applicable Percentage times the amount of such Letter
of
Credit.


(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent and to any requesting Lender a true and complete copy of
such Letter of Credit or amendment.


(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension




 
46
 

--------------------------------------------------------------------------------





if (A) such L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.


(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the


applicable L/C Issuer shall notify the Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by an L/C Issuer under a Letter of
Credit issued by it to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by an L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an “Honor Date”) or 9:00 a.m. on the
following Business Day if the notification is later than 11:00 a.m. on the Honor
Date, the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the applicable L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such a confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, which date will not be earlier than the Business Day after the Honor
Date, whereupon,




 
47
 

--------------------------------------------------------------------------------





subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the applicable L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.


(iv)    Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse an L/C Issuer for any amount drawn
under
any Letter of Credit issued by it, interest in respect of such Revolving
Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.


(v) Each Revolving Lender’s obligation to make Committed Loans or L/C Advances
to reimburse an L/C Issuer for amounts drawn under Letters of Credit issued by
it, as contemplated by this Section 2.03(c), shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit issued by it, together with interest as provided herein.


(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of an L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing to it under
this clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the




 
48
 

--------------------------------------------------------------------------------





Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such L/C Issuer in its discretion), each Revolving Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by it and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;


(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or




 
49
 

--------------------------------------------------------------------------------







(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of such L/C Issuer shall be
liable to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against such L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction) or such L/C Issuer’s willful failure to pay
under any Letter of Credit issued by it after the presentation to it by the
beneficiary of a sight draft and certificate(s) substantially complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
issued by it or the rights or benefits thereunder or proceeds thereof, in whole
or in part, which may prove to be invalid or ineffective for any reason.


(g) Applicability of ISP. Unless otherwise expressly agreed by an L/C Issuer and
the Borrower when a Letter of Credit is issued by it the rules of the ISP shall
apply to each Letter of Credit issued by it. Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Borrower for, and each L/C Issuer’s
rights and remedies against the Borrower shall not be
impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.


(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Eurocurrency Rate
Committed Loans, stated as a percentage per annum times the Dollar Equivalent of
the daily amount available to be drawn under such Letter




 
50
 

--------------------------------------------------------------------------------





of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate for Eurocurrency Rate Committed Loans
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate for Eurocurrency
Rate Loans separately for each period during such quarter that such Applicable
Rate for Eurocurrency Rate Committed Loans was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Revolving Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.


(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it, at
the rate equal to 0.125% per annum, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears, and due and payable on the first Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the Dollar Equivalent of the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.


(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such
Subsidiaries.


(l) Periodic Notification of Outstanding Letters of Credit. Within five Business
Days following the last day of each calendar month, each L/C Issuer shall
provide to the Administrative Agent a written report or statement (each an “L/C
Statement”) listing all Letters of Credit that were issued by such L/C Issuer
and were outstanding as of the last day of such month. Each L/C Statement shall
include such detail as is necessary to identify the beneficiary of each Letter
of Credit listed thereon and the outstanding face amount thereof. In addition,
each L/C Issuer shall from time to time provide to the Administrative Agent an
updated L/C Statement upon the Administrative Agent’s reasonable request.


2.04    Swing Line Loans.


(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) in Dollars to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed, with
respect to such Swing Line Lender, at any time outstanding an amount equal to
thirty-three and one-third percent (33⅓%) of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Revolving Lender acting as such Swing Line




 
51
 

--------------------------------------------------------------------------------





Lender, may exceed the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender (less, with respect only to the Alternative Currency Fronting Lenders,
the aggregate Alternative Currency Risk Participations in all Revolving Loans
denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, such Lender’s Alternative Currency
Risk Participations in Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lenders for such Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, and provided, further, that (i) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and (ii) no Swing Line Lender shall be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan or a Fixed Eurocurrency Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from each applicable Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan.


(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the applicable Swing Line Lender(s) and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice shall be confirmed promptly by
delivery to the applicable Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice. Each such notice must be
received by the applicable Swing Line Lender(s) and the Administrative Agent not
later than
11:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, (ii) the requested borrowing
date, which shall be a
Business Day and (iii) if the requested amount of the Swing Line Loan, when
aggregated with the
Outstanding Amount of all Swing Line Loans funded by Bank of America exceeds
thirty-three and one third percent (33⅓%) of the Swing Line Sublimit, which of
the other Swing Line Lenders the Borrower is requesting to fund such excess, but
in no event, with respect to such other Swing Line Lender, shall such requested
borrowing amount exceed an amount equal to thirty-three and one third percent
(33⅓%) of the Swing Line Sublimit; provided however, that all Swing Line Loans
requested to be made by any Swing Line Lender shall be subject to the
limitations set forth in the proviso to the first sentence of Section 2.04(a).
Promptly after receipt by the applicable Swing Line Lender(s) of any telephonic
Swing Line Loan Notice, such Swing Line Lender(s) will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender(s) will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of the Required Revolving Lenders) prior to 12:00 Noon on the date of the
proposed Swing Line Borrowing (A) directing such Swing Line Lender(s) not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender(s) will, not
later than 12:00 Noon on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of such Swing Line
Lender in Same Day Funds.


(c)    Refinancing of Swing Line Loans.


(i) Each Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans of such Swing Line Lender then
outstanding.




 
52
 

--------------------------------------------------------------------------------





Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 4.02. Such Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of such Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to such Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate
Loans submitted by a Swing Line Lender as set forth herein shall be deemed to be
a request by such Swing Line Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of such Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of any Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), such Swing Line Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of such Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.


(iv) Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.


(d)    Repayment of Participations.


(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received




 
53
 

--------------------------------------------------------------------------------





by such Swing Line Lender.


(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan funded by such Swing Line Lender is required to
be returned by such Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by such
Swing Line Lender in its discretion), each Revolving Lender shall pay to such
Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of such Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.


(e) Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans
funded by such Swing Line Lender. Until each Revolving Lender funds its Base
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
applicable Swing Line Lender.


(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender(s).


2.04A Bid Loans.


(a) General. Each Revolving Lender agrees that the Borrower may from time to
time request the Revolving Lenders to submit offers to make loans (each such
loan, a “Bid Loan”) to the Borrower prior to the Revolving Commitment
Termination Date pursuant to this Section 2.04A; provided, however, that after
giving effect to any Bid Borrowing, (A) the Total Revolver Outstandings shall
not exceed the Aggregate Revolving Commitments, and (B) the aggregate
Outstanding Amount of all Bid Loans shall not exceed the Bid Loan Sublimit.
There shall not be more than ten different Interest Periods in effect with
respect to Bid Loans at any time.


(b)    Requesting Competitive Bids.    The Borrower may request the submission
of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than
12:00 Noon (i) one Business Day prior to the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, or (ii) four Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans. Each Bid Request shall specify (i) the requested date of the
Bid Borrowing (which shall be a Business Day), (ii) the aggregate principal
amount of Bid Loans requested (which must be $10,000,000 or a whole multiple of
$1,000,000 in excess thereof), (iii) the Type of Bid Loans requested, and (iv)
the duration of the Interest Period with respect thereto, and shall be signed by
a Responsible Officer of the Borrower. No Bid Request shall contain a request
for (i) more than one Type of Bid Loan or (ii) Bid Loans having more than three
different Interest Periods. Unless the Administrative Agent otherwise agrees in
its sole discretion, the Borrower may not submit a Bid Request if it has
submitted another Bid Request within the prior five Business Days.


(c)    Submitting Competitive Bids.


(i)    The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.


(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than




 
54
 

--------------------------------------------------------------------------------





10:00 a.m. (A) on the requested date of any Bid Borrowing that is to consist of
Absolute Rate Loans, and (B) three Business Days prior to the requested date of
any Bid Borrowing that is to consist of Eurocurrency Margin Bid Loans; provided,
however, that any Competitive Bid submitted by Bank of America in its capacity
as a Lender in response to any Bid Request must be submitted to the
Administrative Agent not later than
9:45 a.m. on the date on which Competitive Bids are required to be delivered by
the other
Lenders in response to such Bid Request. Each Competitive Bid shall specify (A)
the proposed date of the Bid Borrowing; (B) the principal amount of each Bid
Loan for
which such Competitive Bid is being made, which principal amount (x) may be
equal to,
greater than or less than the Commitment of the bidding Lender, (y) must be
$2,000,000 or a whole multiple of $1,000,000 in excess thereof, and (z) may not
exceed the principal amount of Bid Loans for which Competitive Bids were
requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate Bid
Loans, the Absolute Rate offered for each such Bid Loan and the Interest Period
applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with respect to each
such Eurocurrency Margin Bid Loan and the Interest Period applicable thereto;
and (E) the identity of the bidding Lender.


(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing an error by submitting a corrected Competitive Bid (identified as
such) not later than the applicable time required for submission of Competitive
Bids. Any such submission of a corrected Competitive Bid shall constitute a
revocation of the Competitive Bid that contained the manifest error. The
Administrative Agent may, but shall not be required to, notify any Lender of any
manifest error it detects in such Lender’s Competitive Bid.


(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.


(d) Notice to Borrower of Competitive Bids. Not later than 10:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Borrower of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.04A(c) and of the terms of the
offers contained in each such Competitive Bid.


(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Borrower shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to them pursuant to Section 2.04A(d). The Borrower shall be under no obligation
to accept any Competitive Bid and may choose to reject all Competitive Bids. In
the case of acceptance, such notice shall specify the aggregate principal amount
of Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:


(i)    the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;


(ii)    the principal amount of each Bid Loan must be $2,000,000 or a whole
multiple of $1,000,000 in excess thereof;


(iii)    the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and






 
55
 

--------------------------------------------------------------------------------





(iv)    the Borrower may not accept any offer that is described in
Section 2.04A(c)(iii) or that otherwise fails to comply with the requirements
hereof.


(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.04A(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Borrower, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.


(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.04A shall
be deemed rejected.


(h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Borrower and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.


(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.04A(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent.


(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.04A, the Administrative Agent shall notify each Lender that submitted
a Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.


2.05    Prepayments.


(a) The Borrower may, upon written notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than
12:00 Noon (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (C) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date, the
amount of such prepayment, and the Type(s) of Committed Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice and the contents thereof and of the amount of such Lender’s
Applicable Percentage of such prepayment (including, in the event such
prepayment is of a Revolving Loan




 
56
 

--------------------------------------------------------------------------------





denominated in an Alternative Currency, each Alternative Currency Funding
Lender’s Alternative Currency Funding Applicable Percentage of such payment). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, that a notice of voluntary prepayment
pursuant to this subsection (a) may state that such notice is conditioned upon
an event or other transaction, such as the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of Indebtedness, in
which case such notice of prepayment pursuant to this subsection (a) may be
revoked by the Borrower if such condition is not satisfied (subject to Section
3.05(b) for any notice of a prepayment of Eurocurrency Rate Loans that is
revoked). Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.


(b) The Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans of such Swing Line Lender in whole or in part without
premium or penalty; provided that (i) such notice must be received by such Swing
Line Lender and the Administrative Agent not later than 9:00 a.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that a notice of
voluntary prepayment pursuant to this subsection (b) may state that such notice
is conditioned upon an event or other transaction, such as the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
Indebtedness, in which case such notice of prepayment may be revoked by the
Borrower if such condition is not satisfied.


(c) If the Administrative Agent notifies the Borrower at any time that the Total
Revolving Outstandings at such time exceed, solely as a result of fluctuations
in currency, an amount equal to 105% of the Aggregate Revolving Commitments then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Revolving Loans
and/or the Borrower shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Total Revolving Outstandings as of such date of
payment to an amount not to exceed 100% of the Aggregate Revolving Commitments
then in effect; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Revolving Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.


(d) Except in connection with the prepayment in full of the Revolving Loans and
the simultaneous termination of the Revolving Commitments, no Bid Loan may be
prepaid without the prior consent of the applicable Bid Loan Lender.


(e) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within three Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.


2.06 Termination or Reduction of Aggregate Revolving Commitments. The Borrower
may, upon written notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, and (iv)




 
57
 

--------------------------------------------------------------------------------





if, after giving effect to any reduction of the Aggregate Revolving Commitments,
the Letter of Credit Sublimit, the Bid Loan Sublimit, the Alternative Currency
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Letter of Credit Sublimit, Bid Loan Sublimit,
Alternative Currency Sublimit or Swing Line Sublimit, as applicable, shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments and the contents thereof. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage. All fees accrued pursuant to Section 2.09(a) until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination. Any notice of termination or reduction
pursuant to this Section 2.06 may state that such notice is conditioned upon an
event or other transaction, such as the effectiveness of other credit facilities
or the receipt of the proceeds from the issuance of Indebtedness, in which case
such notice of termination or reduction pursuant to this Section 2.06 may be
revoked by the Borrower if such condition is not satisfied (subject to Section
3.05(b) for any notice that is revoked).


2.07 Repayment of Loans.


(a) The Borrower shall repay on the Revolving Commitment Termination Date the
aggregate principal amount of Revolving Loans outstanding on such date, together
with all interest and accrued fees related thereto.
(b) The Borrower shall repay each Swing Line Loan to the applicable Swing Line
Lender on the earlier to occur of (i) the date five (5) Business Days after such
Swing Line Loan is made and (ii) the Revolving Commitment Termination Date.


(c) The Borrower shall repay each Bid Loan on the last day of the Interest
Period in respect thereof.


2.08    Interest.


(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate or the Fixed
Eurocurrency Rate; and (iv) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus (or minus) the
Eurocurrency Bid Margin, or at the Absolute Rate for such Interest Period, as
the case may be.


(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.




 
58
 

--------------------------------------------------------------------------------







(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto (for interest accrued through the immediately
preceding day), on the Revolving Commitment Termination Date and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.


(d)    Interest on any Revolving Loan in an Alternative Currency advanced by an
Alternative Currency Fronting Lender shall be for the benefit of such
Alternative Currency
Fronting Lender, and not any Alternative Currency Participating Lender, until
the applicable Alternative Currency Participating Lender has funded its
participation therein to such Alternative Currency Fronting Lender.


2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:


(a) Facility Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender (other than a Defaulting Lender, subject to
Section 2.17(a)(iii)) in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”), in Dollars, equal to the Applicable Rate times the
actual daily amount of the Aggregate Revolving Commitments (or, if the Aggregate
Revolving Commitments have terminated, on the Total Revolving Outstandings),
regardless of usage. The Facility Fee shall accrue at all times during the
Availability Period (and thereafter so long as any Revolving Loans, Swing Line
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Section 4.02 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Commitment Termination Date (and, if
applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent, for their own respective accounts fees, in Dollars, in the amounts and at
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10 Computation of Interest and Fees. (a) All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All computations of interest for
Eurocurrency Rate Loans denominated in Sterling, Australian Dollars or Canadian
Dollars shall be made on the basis of a year of 365 days and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies (other than Sterling, Australian Dollars or Canadian
Dollars) as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.


(b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.








 
59
 

--------------------------------------------------------------------------------





2.11    Evidence of Debt.


(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note(s), which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.


(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a) General. All payments to be made by a Credit Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by a Credit Party hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 11:00 a.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein,
including without limitation an Alternative Currency Fronting Lender’s
Alternative Currency Funding Applicable Percentage of any payment made with
respect to any Revolving Loan as to which any Alternative Currency Participating
Lender has not funded its Alternative Currency Risk Participation) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 11:00 a.m.,
in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case, solely for purposes
of calculating interest, be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case payment shall be made on the immediately preceding Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.


(b) (i) Funding by Lenders: Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such




 
60
 

--------------------------------------------------------------------------------





Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing of Eurocurrency Rate Loans (or, in the case of any
Committed Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Committed Borrowing), the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Committed Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such payment
and without relieving the Borrower’s obligation to make such payment, then each
of the Lenders or such L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.


(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans (including Revolving Loans denominated in Alternative
Currencies in the event they are Alternative Currency Funding Lenders), to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) and to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders) are
several and not joint. The failure of any Lender to make any Committed Loan
(including Revolving Loans denominated in an Alternative Currency in the event
it is an Alternative Currency Funding Lender), to fund any such participation or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan (including Revolving Loans denominated in an
Alternative Currency in the event it is an Alternative Currency Funding Lender),
to purchase its participation or to make its payment under Section 10.04(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for




 
61
 

--------------------------------------------------------------------------------





any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:


(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Credit Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


2.14    Extension of Revolving Commitment Termination Date.


(a) Requests for Extension of Revolving Commitment Termination Date. The
Borrower may, up to two times during the term of this Agreement, by notice to
the Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than 90 days prior to, and not later than 30 days prior to, the
Revolving Commitment Termination Date then in effect hereunder (the “Existing
Revolving Commitment Termination Date”), cause each Revolving Lender to extend
such Revolving Lender’s Existing Revolving Commitment Termination Date for an
additional six (6) months from the Existing Revolving Commitment Termination
Date and each Revolving Lender shall extend such Revolving Lender’s Revolving
Commitment Termination Date for an additional six (6) months from the Existing
Revolving Commitment Termination Date in accordance with this Section 2.14(a)
subject to subsection (b) below.


(b) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, an
extension of the Existing Revolving Commitment Termination Date pursuant to this
Section shall not be effective with respect to the Revolving Lenders unless:


(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;


(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects, on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date, except to
the extent that such representations and warranties specifically refer to an




 
62
 

--------------------------------------------------------------------------------





earlier date, in which case they are true and correct in all material respects
as of such earlier date (in each case, without duplication of materiality
qualifiers set forth in such representations and warranties), and except that
the representations and warranties contained in subsections (a) and (d) of
Section 5.05 shall be deemed to refer to the most recent statements and
projections furnished pursuant to Sections 6.01(a) and 6.02(b), respectively;
and


(iii) in the case of each extension of the Revolving Commitment Termination
Date, the Borrower pays the Administrative Agent (for distribution to the
Revolving Lenders), based on their Applicable Percentages, on or prior to the
Existing Revolving Termination Date, an extension fee in an amount equal to the
product of (i) 0.0625%, multiplied by (ii) the Aggregate Revolving Commitments
in effect at the time of such extension.


(c)    Conflicting Provisions.    This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Increase in Commitments.


(a) Aggregate Revolving Commitments. The Borrower shall have the right from time
to time, after the Closing Date and prior to the Revolving Commitment
Termination Date, and subject to the terms and conditions set forth below, to
increase the amount of the Aggregate Revolving Commitments; provided that (i) no
Default or Event of Default shall exist at the time of the request of the
proposed increase in the Aggregate Revolving Commitments or after giving effect
thereto; (ii) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects, on and as of
the date of the increase in the Aggregate Revolving Commitments, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they are true and correct in all material respects as of
such earlier date (in each case, without duplication of materiality qualifiers
set forth in such representations and warranties), and except that for purposes
of this Section 2.15(a), the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (a) of Section 6.01, (iii) such
increase must be in a minimum amount of $25,000,000 and in integral multiples of
$1,000,000 above such amount, (iv) the Aggregate Revolving Commitments shall not
be increased by an amount after the Closing Date, in the aggregate, that is
greater than $350,000,000 less the aggregate principal amount of any term
tranches added after the Closing Date pursuant to subsection (b) below, (v) no
individual Lender’s Revolving Commitment may be increased without such Lender’s
written consent (which may be given or withheld at such Lender’s sole
discretion), (vi) Schedule 2.01 shall be amended to reflect the revised amount
of the Aggregate Revolving Commitments and revised Revolving Commitments of the
Lenders and (vii) if any Revolving Loans are outstanding at the time of an
increase in the Aggregate Revolving Commitments, the Borrower will prepay
(provided that any such prepayment shall be subject to Section 3.05) one or more
existing Revolving Loans (or in the case of the addition of any new Lender as
set forth in the paragraph below, prepay and reborrow the outstanding Revolving
Loans) in an amount necessary such that after giving effect to the increase in
the Aggregate Revolving Commitments, each Lender will hold its Applicable
Percentage (based on its Revolving Commitment of the revised Aggregate Revolving
Commitments) of outstanding Revolving Loans.


Any such increase in the Aggregate Revolving Commitments shall apply, at the
option of the Borrower, to (x) the Revolving Commitment of one or more existing
Lenders; provided that any Lender whose Revolving Commitment is being increased
must consent in writing thereto and/or (y) the creation of a new Revolving
Commitment to one or more institutions that is not an existing Lender; provided
that any such institution (A) must conform to the definition of Eligible
Assignee and (B) must become a Revolving Lender under this Agreement by
execution and delivery of a Lender Joinder Agreement or other documentation
reasonably acceptable to the Borrower and the Administrative Agent.


(b) New Term Tranches. The Borrower shall have the right from time to time,
after the Closing Date and prior to the Revolving Commitment Termination Date,
and subject to the conditions set forth below, to request a tranche or tranches
of term loans; provided that (i) no Default or Event of Default shall exist at
the time of such new term tranche or after giving effect thereto, (ii) the
representations and warranties contained in Article V




 
63
 

--------------------------------------------------------------------------------





and the other Loan Documents are true and correct in all material respects, on
and as of the date of the funding of the new term tranche, except to the extent
that such representations and warranties specifically refer to an earlier date
(in each case, without duplication of materiality qualifiers set forth in such
representations and warranties), in which case, they are true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.15(b), the representations and


warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to subsection (a) of Section
6.01, (iii) no Lender shall be required to participate in any such term tranche
without its written consent, (iv) the aggregate principal amount of such term
tranches after the Closing Date shall not exceed $350,000,000 less any increases
in the Aggregate Revolving Commitments after the Closing Date pursuant to
subsection (a) above, (v) the Borrower and the Lenders providing such term
tranche shall enter into an amendment to this Agreement as is necessary to
evidence such term tranche and all issues related thereto, including but not
limited to, pricing and maturity of such term tranche, and all Lenders not
providing such term tranche hereby consent to such limited scope amendment
without future consent rights and (vi) Schedule 2.01 shall be amended to reflect
the addition of any term tranche and the commitments related thereto.


Any term tranche may be provided by one or more existing Lenders (at the sole
discretion of any such existing Lender) or by one or more institutions that is
not an existing Lender; provided that any such institution (A) must conform to
the definition of Eligible Assignee and (B) must become a Lender under this
Agreement by execution of a Lender Joinder Agreement or other documentation
reasonably acceptable to the Borrower and the Administrative Agent.


(c)    Conflicting Provisions.    This Section 2.15 shall supersede any
provisions in
Section 2.13 or 10.01 to the contrary.


2.16    Cash Collateral.


(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit issued by it and such drawing
has resulted in an L/C Borrowing that is not repaid when due, (ii) as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall within one Business Day following any request by the
Administrative Agent or the applicable L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by each
Defaulting Lender).


(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in a blocked, non-interest bearing deposit account
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.


(c)    Application.    Notwithstanding anything to the contrary contained in
this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.03, 2.05, 2.17 or




 
64
 

--------------------------------------------------------------------------------





8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.


(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and each applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, that (x) Cash Collateral
furnished by or on behalf of the Borrower shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.03) and (y) the Person providing Cash Collateral and the applicable
L/C Issuer may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.


2.17 Defaulting Lenders.


(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lenders hereunder;
third, to Cash Collateralize the L/C Issuers’ unfunded Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.16; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or any Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of,




 
65
 

--------------------------------------------------------------------------------





and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii) Certain Fees.


(A) Each Defaulting Lender shall only be entitled to receive any fee payable
under Section 2.09(a), for any period during which that Lender is a Defaulting
Lender, to the extent applicable to the sum of (1) the outstanding principal
amount of the Committed Loans funded by it and (2) its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16 (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).


(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.


(C) With respect to any Letter of Credit Fee or any Facility Fee payable under
Section 2.09(a) not required to be paid to any Defaulting Lender pursuant to (A)
or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non- Defaulting Lender pursuant to clause (iv) below, (y)
pay to each L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.


(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in unfunded L/C Obligations
and in Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause any
Non-Defaulting Lender’s Applicable Percentage of the Total Outstandings to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.


(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lenders and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase




 
66
 

--------------------------------------------------------------------------------





at par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold.


(i) Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of a Credit Party or the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Credit Party, then the Administrative Agent or
such Credit Party shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) such Credit
Party or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by such Credit Party or the Administrative Agent,
as applicable, to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, as applicable, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by applicable Credit Party shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01(a)(ii)) the applicable Lender or the applicable L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws (other than the Code) to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as applicable,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Credit Party or the Administrative Agent, as
applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the applicable Laws, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01(a)(iii)) the Administrative Agent, the
applicable Lender, or the applicable L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.




 
67
 

--------------------------------------------------------------------------------







(c)    Indemnification for Taxes.


(i) Each Credit Party, to the extent the Administrative Agent, the applicable
Lender and the applicable L/C Issuer were not previously indemnified pursuant to
Section 3.01(a), shall and does hereby indemnify the Administrative Agent, each
Lender and each L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, setting forth in reasonable detail the basis for such
amounts, shall be conclusive absent manifest error. Each Credit Party shall, and
does hereby
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or an L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.


(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that a
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Credit Party to do
so), (y) the Administrative Agent and the Credit Party, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Credit Party, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Credit Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due the Administrative Agent under this clause (ii).


(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Credit Party to a Governmental Authority
as provided in this Section 3.01, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e)    Status of the Administrative Agent, L/C Issuers and Lenders.


(i) Any of the Administrative Agent, any L/C Issuer or any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Administrative Agent, any L/C Issuer or any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not the




 
68
 

--------------------------------------------------------------------------------





Administrative Agent, such L/C Issuer or such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s or L/C Issuer's, as applicable, reasonable judgment such
completion, execution or submission would subject such Lender or L/C Issuer to
any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or L/C Issuer.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) the Administrative Agent, any L/C Issuer or any Lender that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which the Administrative Agent, such L/C Issuer or such Lender becomes a
party under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender or L/C Issuer is exempt from U.S. federal
backup withholding tax;


(B) any Foreign Lender and any Foreign L/C Issuer shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender or such Foreign L/C Issuer becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


(I) in the case of a Foreign Lender or a Foreign L/C Issuer claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)    executed copies of IRS Form W-8ECI;


(III) in the case of a Foreign Lender or a Foreign L/C Issuer claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender or such Foreign L/C Issuer is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-
8BENE (or W-8BEN, as applicable); or


(IV) to the extent a Foreign Lender or a Foreign L/C Issuer is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-
3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender or a Foreign L/C
Issuer
is a partnership and one or more direct or indirect partners of such Foreign
Lender or such Foreign




 
69
 

--------------------------------------------------------------------------------





L/C Issuer are claiming the portfolio interest exemption, such Foreign Lender or
such Foreign L/C Issuer may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;


(C) any Foreign Lender or any Foreign L/C Issuer shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender or such Foreign L/C Issuer becomes a party
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and


(D) if a payment made to the Administrative Agent, any L/C Issuer or any Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if the Administrative Agent, such L/C Issuer or such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Administrative Agent, such L/C Issuer or such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that the Administrative Agent, such L/C
Issuer or such Lender has complied with such party's obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


(iii) The Administrative Agent, each L/C Issuer and each Lender agrees that if
any form or certification it previously delivered pursuant to this Section 3.01
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by any Credit Party or with respect to which any Credit Party
has paid additional amounts pursuant to this Section 3.01, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) and net of any loss or gain realized in the
conversion of
such funds from or to another currency of the Administrative Agent, such Lender
or such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the Administrative Agent, any Lender or any L/C Issuer be required to pay any
amount to the Borrower pursuant to this subsection the payment of which would
place the Administrative Agent, such Lender or such L/C Issuer, as the case may
be, in a less favorable net after-Tax position than the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never




 
70
 

--------------------------------------------------------------------------------





been paid. This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person or to file for or otherwise pursue on behalf of any
Credit Party any refund of any Taxes.


(g) “Grandfathered Obligations”. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.


3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Any Lender that
is or becomes an Alternative Currency Participating Lender with respect to any
Alternative Currency pursuant to this Section 3.02 or otherwise as provided in
this Agreement shall promptly notify the Administrative Agent and the Borrower
in the event that the impediment resulting in its being or becoming an
Alternative Currency Participating Lender is alleviated in a manner such that it
can become an Alternative Currency Funding Lender with respect to such
Alternative Currency.


3.03 Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion thereto or continuation thereof (a) the
Administrative Agent or the Required Lenders determine in good faith that for
any reason that (i) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing proposed Base Rate Loan (in each
case with respect to clause (a)(i) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine in good faith that for
any reason the Eurocurrency Rate




 
71
 

--------------------------------------------------------------------------------





for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended, and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (x) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (y) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (z) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.




3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or any L/C Issuer; or


(ii) subject any Lender or any L/C Issuer to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or


(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than with respect to Taxes, which shall be governed solely by Section
3.01);


and the result of any of the foregoing shall be to increase the cost to such
Lender, which such Lender deems material in its reasonable discretion, of making
or maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or such L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.






 
72
 

--------------------------------------------------------------------------------





(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), by an amount deemed by such Lender to be material in its reasonable
discretion, then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.


(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the provisions of this Section shall
not constitute a waiver of such Lender’s or such L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the provisions of this Section
for any increased costs incurred or reductions suffered more than three months
prior to the date that such Lender or such L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case, shall be due and payable on each date on which
interest is payable on such Loan; provided, the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable
10 days from receipt of such notice. Any Lender which gives notice under this
Section 3.04(e)
shall promptly withdraw such notice (by written notice of withdrawal given to
the Administrative
Agent and the Borrower) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.


Notwithstanding anything contained in this Section 3.04, the Borrower shall not
be obligated to pay any greater amounts than such Lender(s) or such L/C Issuer
is (are) generally charging other borrowers or account parties on loans or
letters of credit (as the case may be) similarly situated to the Borrower that
are parties to similar credit agreements.




 
73
 

--------------------------------------------------------------------------------







3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such
Eurocurrency Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert to any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower;


(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;


(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; or


(e) any change in the applicable Spot Rate between the date of funding of an
Alternative Currency Risk Participation pursuant to Section 2.02(f)(iii) and the
date of repayment by the Borrower pursuant to Section 2.02(f)(vi);


including any loss or expense (including, without limitation, any foreign
exchange losses) arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract (but excluding any loss of anticipated profits). The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
setting forth in reasonable detail the basis and calculation for such amounts,
shall be conclusive absent manifest error.


3.06    Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or




 
74
 

--------------------------------------------------------------------------------





if the Borrower is required to pay any Indemnified Taxes or any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), or if
material amounts are paid to such Lender under Section 3.05, the Borrower may
replace such Lender in accordance with Section 10.13.


3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.






ARTICLE IV


CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT AND FURTHER CREDIT
EXTENSIONS


4.01 Conditions of Effectiveness of this Agreement. The effectiveness of this
Agreement and the obligation of each L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:


(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic imaging transmission (e.g., “pdf”
via email) (followed promptly by originals to the extent requested by the
Administrative Agent) and unless otherwise specified, each properly executed by
a Responsible Officer of the signing Credit Party (to the extent applicable),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders.


(i)    executed counterparts of this Agreement;


(ii) a Revolving Note executed by the Borrower in favor of each Revolving Lender
requesting a Revolving Note and a Swing Line Note executed by the Borrower in
favor of each Swing Line Lender requesting a Swing Line Note;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized as of the date hereof to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Credit Party is a party;


(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed (including, without limitation, articles or certificates of incorporation
or other charter documents and bylaws or other governance documents of each
Credit Party), and that each Credit Party is validly existing and in good
standing in its jurisdiction of organization and the tax identification number
for each Credit Party;


(v) favorable opinions of counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Credit
Parties and the Loan Documents as the Required Lenders may reasonably request;


(vi)    [reserved];
(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or




 
75
 

--------------------------------------------------------------------------------





circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect and (C) the Debt Rating as of the Closing Date;


(viii) a letter from the agent under the Existing Credit Agreement evidencing
that all amounts outstanding under the Existing Credit Agreement constituting
principal, interest and fees have been, or concurrently with the Closing Date,
are being repaid in full and that the Existing Credit Agreement is terminated
(except as to any provision thereof that, pursuant to the terms of the Existing
Credit Agreement, survives such termination); and


(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuers, the Swing Line Lenders or the Required
Lenders reasonably may require.


(b) Any fees required to be paid by the Borrower to the Administrative Agent,
the Arrangers or the Lenders on or before the Closing Date in connection with
this Agreement shall have been, or concurrently with the Closing Date are being,
paid.


(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:


(a) The representations and warranties of each Credit Party contained in Article
V or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the date of such Credit Extension in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, as applicable, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsection (a) of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed
Credit Extension or from the application of the proceeds thereof.


(c) The Administrative Agent and, if applicable, an L/C Issuer or the applicable
Swing Line Lender(s) shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.




 
76
 

--------------------------------------------------------------------------------







Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V REPRESENTATIONS AND WARRANTIES


Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:


5.01 Existence, Qualification and Power; Compliance with Laws. Each Credit
Party, and each of its Subsidiaries, (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent permitted by Sections 7.03 or
10.20, (b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.


5.02 Authorization; No Contravention. The execution, delivery and performance by
each Credit Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case referred to in clause (b) or (c),
as contemplated hereunder or to the extent such conflict, breach, contravention
or violation, or creation of any such Lien or required payment could not
reasonably be expected to have a Material Adverse Effect.
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document other
than those that have already been duly made or obtained and remain in full force
and effect or those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect.


5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Credit
Party party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of each
Credit Party party thereto, enforceable against each such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


5.05    Financial Statements; No Material Adverse Effect.


(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.


(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b) for the most recent fiscal
quarter end, and the related consolidated statements of income or operations and
cash flows for the fiscal quarter ended on that date fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period




 
77
 

--------------------------------------------------------------------------------





covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
the absence of footnotes and to normal year end audit adjustments.


(c) Since March 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(d) The consolidated financial projections of the Borrower previously delivered
to the Administrative Agent for the 2016, 2017 and 2018 fiscal years were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts (it being understood that such financial projections
are subject to uncertainties and contingencies, which may be beyond the control
of the Borrower and its Subsidiaries and that no assurance is given by the
Borrower that such projections will be realized).


5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Credit Parties, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, against any
Credit Party or any of their Subsidiaries or against any of their properties or
revenues that (a) challenge the validity or enforceability of this Agreement or
any other Loan Document, or any of the transactions contemplated hereby or (b)
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
5.07 No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.


5.08 Ownership of Property. Each of the Credit Parties and their Subsidiaries
has good record and marketable title in fee simple (subject to the rights of
other parties as owners of condominium units) to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5.09 Environmental Compliance. The Credit Parties and their Subsidiaries are not
in violation of any Environmental Laws and not subject to liabilities or claims
thereunder that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


5.10 Insurance. The properties of each Credit Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Credit Parties, in such amounts and with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Credit Party or the
applicable Subsidiary operates.


5.11 Taxes. The Credit Parties and their Subsidiaries have filed all Federal,
state and other Tax returns and reports required to be filed and have paid all
Federal, state and other Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP (to the
extent required by GAAP) or (b) where failure to comply with the foregoing could
not reasonably be expected to have a Material Adverse Effect. There is no
proposed tax assessment against a Credit Party or any of their Subsidiaries that
would, if made, have a Material Adverse Effect.


5.12    ERISA Compliance.


(a) Except as could not reasonably be expected to give rise to a Material
Adverse Effect, each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service. To the knowledge of the Credit Parties, nothing has
occurred that would cause the loss of such tax-qualified status.




 
78
 

--------------------------------------------------------------------------------







(b) There are no pending or, to the knowledge of the Credit Parties, threatened
in writing claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c) (i) Except as could not reasonably be expected to give rise to a Material
Adverse Effect, no ERISA Event has occurred, and neither any Credit Party nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Credit Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher except where the failure to attain such funding target attainment
percentage could not reasonably be expected to give rise to a Material Adverse
Effect, and neither any Credit Party nor any ERISA Affiliate knows of any facts
or circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date except where such drop in funding target attainment percentage
could not reasonably be expected to give rise to a Material Adverse Effect; and
(iv) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.


5.13 Margin Regulations; Investment Company Act; REIT Status.


(a)    Neither the making of any Loan or the issuance of any Letter of Credit
hereunder nor the use of proceeds thereof will violate the provisions of
Regulation T, U or X of the FRB.


(b)    None of the Credit Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


(c)    The Borrower currently has REIT Status.


5.14 Disclosure. No report, financial statement, certificate or other written
information (other than projected financial information and information of a
general economic or general industry nature) furnished by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, taken as a
whole and as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Credit Parties represent only
that such information was prepared in good faith based upon assumptions believed
by the Credit Parties to be reasonable at the time made (it being understood
that such financial projections are subject to uncertainties and contingencies,
which may be beyond the control of the Borrower and its Subsidiaries and that no
assurance is given by the Borrower that such projections will be realized).


5.15 Compliance with Laws. Each Credit Party, and each of its Subsidiaries, are
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.16 Intellectual Property; Licenses, Etc. Each Credit Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person except to the extent that failure
to so own or possess such IP




 
79
 

--------------------------------------------------------------------------------





Rights or any such conflict, could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened in writing, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.17 EEA Financial Institution. Neither the Borrower nor any other Credit Party
is an EEA Financial Institution.


5.18 Property. All of the Credit Parties’ and their respective Subsidiaries’
Properties are in good repair and condition, subject to ordinary wear and tear,
other than with respect to deferred maintenance existing as of the date of
acquisition of such Property and except for such defects relating to properties
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.


5.19 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee, agent or affiliate
thereof, is an individual or entity that is, or, to the knowledge of the
Borrower, is Controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals or (iii) located, organized or resident in a Designated
Jurisdiction.


5.20 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder and Letters of Credit
issued or to be issued hereunder (including but not limited to, the date any
such Loan is made or Letter of Credit is issued), the Borrower and its
Subsidiaries (on a consolidated basis) are Solvent.


5.21 Anti-Corruption Laws. No part of the proceeds of the Loans will be used,
directly or indirectly, in violation of the laws of the United States or other
jurisdiction, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010.


ARTICLE VI AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
a replacement letter of credit or cash collateral reasonably satisfactory to the
applicable L/C Issuer has been provided to such L/C Issuer), the Credit Parties
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:


6.01    Financial Statements.    Deliver to the Administrative Agent (and the
Administrative
Agent shall deliver to each Lender):


(a) Within 90 days after the end of each fiscal year, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the consolidated statements of income, stockholders’ equity and cash flows, in
each case of the Borrower and its Subsidiaries for such fiscal year, all in
reasonable detail. Such financial statements shall be prepared in accordance
with GAAP, consistently applied, audited and shall be accompanied by a report of
Ernst & Young LLP or other independent public accountants of recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards as


at such date, and shall not be subject to any “going concern” or like
qualifications or exception or any qualification or exception as to the scope of
the audit; and


(b) Within 60 days after the end of each fiscal quarter (other than the fourth
fiscal quarter in any fiscal year), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
consolidated statements of income and cash flows for such fiscal quarter, and
the portion of the fiscal year ended with such fiscal quarter, all in reasonable
detail. Such financial statements shall be certified by a Responsible Officer of
the Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash




 
80
 

--------------------------------------------------------------------------------





flows of the Borrower and its Subsidiaries in accordance with GAAP (other than
footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments.


6.02 Certificates; Other Information. Deliver to the Administrative Agent (and
the Administrative Agent shall deliver to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent:


(a) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;


(b) No later than 90 days after the commencement of each fiscal year, an annual
forecast for the then-current fiscal year in reasonable detail;


(c)    [Reserved];


(d) Promptly after the same are available, and in any event within five (5)
Business Days after filing with the SEC, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all publicly available annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and not otherwise required to be delivered to
the Administrative Agent pursuant to Section 6.01 or other provisions of this
Section 6.02;


(e) Promptly upon a Responsible Officer becoming aware of the occurrence of any
(i) Reportable Event or (ii) non-exempt “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Pension Plan or any trust created thereunder that could reasonably be expected
to give rise to a material liability, written notice thereof and specifying what
action the Borrower is taking or proposes to take with respect thereto, and,
when known, any action taken by the IRS with respect thereto;


(f) Promptly upon a Responsible Officer becoming aware of the existence of any
condition or event which constitutes a Default or Event of Default, written
notice thereof and specifying what action the Borrower is taking or proposes to
take with respect thereto;


(g) Promptly upon a Responsible Officer becoming aware that any Person has
commenced a legal proceeding with respect to a claim against the Credit Parties
or their respective Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, written notice describing the pertinent facts relating
thereto and what action Borrower or its Subsidiaries are taking or propose to
take with respect thereto;
(h)    Promptly upon a Responsible Officer becoming aware of a change in the
Debt
Rating, written notice of such change;


(i) Promptly upon a Responsible Officer becoming aware, notice of any material
change in accounting policies by the Borrower or any other Credit Party (except
to the extent disclosed in the financial statements next delivered pursuant to
Section 6.01); and


(j)    Such other data and information with respect to the Borrower or any
Subsidiary as from time to time may be reasonably requested by the
Administrative Agent.


Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Credit Parties post such documents, or
provide a link thereto on the Credit Parties’ website on the Internet at the
website address listed on Schedule 10.02 or on such other website as set forth
in a written notice from the Borrower to the Administrative Agent and the
Lenders or (ii) on which such documents are posted on the Credit Parties’ behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), including the SEC’s EDGAR
website; provided that the Credit Parties shall deliver paper copies of such
documents to the Administrative




 
81
 

--------------------------------------------------------------------------------





Agent for any Lender that requests in writing to the Borrower and the
Administrative Agent that the Credit Parties deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Credit Parties with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.


The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Credit Parties or
their securities) (each, a “Public Lender”). The Credit Parties hereby agree
that (w) all Borrower Materials (other than SEC Reports) that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (x) by marking Borrower Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
either publicly available information or not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all SEC Reports and all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials (other than SEC Reports) that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” The Credit Parties shall be in compliance with
all requirements to deliver information under this Agreement if they have made
such information available to the Administrative Agent and, to the extent
required, Lenders other than Public Lenders, and the failure of Public Lenders
to receive information made available to other Lenders shall not result in any
breach of this Agreement.
6.03 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless (a) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Credit Parties or such
Subsidiary (to the extent required by GAAP) or (b) the failure to do so could
not reasonably be expected to have a Material Adverse Effect.


6.04 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Credit Parties
under the Laws of the jurisdiction of their organization except in a transaction
permitted by Section 7.03 or 10.21; and (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


6.05 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and subject to
exceptions for extraordinary or reasonably unforeseeable events, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) make all necessary repairs thereto and renewals
and replacements thereof in a reasonably timely manner except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.


6.06 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts and against such risks as is customarily carried by
companies engaged in similar businesses and owning similar assets in the general
areas in which the Credit Parties or such Subsidiaries, as applicable, operate.


6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.




 
82
 

--------------------------------------------------------------------------------







6.08 Books and Records. (a) Maintain proper books of record and account, in
which entries true and correct in all material respects are made in conformity
with GAAP consistently applied; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Credit Parties
and their Subsidiaries, as the case may be.


6.09 Inspection Rights. Permit the Lenders, through the Administrative Agent or
any representative designated by the Administrative Agent, at the Credit
Parties’ expense, to visit and inspect any of the properties of the Credit
Parties or any of their respective Subsidiaries (subject to the rights of any
tenants), to examine the books of account of the Credit Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Credit Parties and their
respective Subsidiaries with, and to be advised as to the same by, their
Responsible Officers, all at such reasonable times (during normal business
hours) and intervals as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request upon not less than four (4)
Business Days’ notice; provided, however, that inspections made at the Credit
Parties’ expense shall be limited to once per year, unless an Event of Default
shall have occurred and be continuing. The Lenders shall use good faith efforts
to coordinate such visits and inspections so as to
minimize the interference with and disruption to the Credit Parties’ or such
Subsidiaries’ normal business operations. Notwithstanding anything to the
contrary in this Section 6.09, no Credit Party nor any of their Subsidiaries
will be required to disclose, permit the inspection, examination or making of
extracts, or discussion of, any document, information or other matter that (i)
in respect of which disclosure to the Administrative Agent (or its designated
representative) or any Lender is then prohibited by law or any agreement binding
on any Credit Party or any of its Subsidiaries or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.


6.10 Use of Proceeds. Use the proceeds of any Credit Extensions for (a) the
repayment of obligations under the Existing Credit Agreement and expenses
related thereto and (b) general corporate purposes (including Investments and
Acquisitions not prohibited hereunder).




ARTICLE VII NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit (unless a replacement letter of
credit or cash collateral reasonably satisfactory to the applicable L/C Issuer
has been provided to such L/C Issuer) shall remain outstanding, each Credit
Party shall not, nor shall it permit any Subsidiary to, directly or indirectly:


7.01    [Reserved].


7.02    [Reserved].


7.03 Fundamental Changes. Merge, dissolve, liquidate or consolidate with or into
another Person, except that, so long as no Event of Default exists or would
result therefrom and subject to the proviso below, (a) a Credit Party may merge
or consolidate with or into one or more other Credit Parties, (b) any Subsidiary
(other than the Operating Partnership) may merge or consolidate with or into a
Credit Party or another Subsidiary or may dissolve or liquidate, or (c) any
other merger, dissolution, liquidation or consolidation that does not result in
a Change of Control shall be permitted; provided that (i) if the Borrower or the
Operating Partnership is a party to any merger or consolidation permitted under
this Section 7.03 it shall be the surviving entity and (ii) in no event shall
the Borrower and the Operating Partnership be permitted to merge or consolidate
with each other.


7.04 Restricted Payments. In the case of the Borrower, make any Restricted
Payment if an Event of Default exists, except so long as no Event of Default
shall have occurred and be continuing under Section 8.01(a) or would result
therefrom, such Restricted Payment shall be permitted in an amount not to exceed
the greater of (A) the amount which, when added to the amount of all other
Restricted Payments paid by the Borrower in the same fiscal quarter and the
preceding three




 
83
 

--------------------------------------------------------------------------------





fiscal quarters, would not exceed 95% of Funds From Operations of the Borrower
and its Subsidiaries for the four consecutive fiscal quarters ending prior to
the fiscal quarter in which such Restricted Payment is paid and (B) the minimum
amount of Restricted Payments required (I) under the Code to maintain and
preserve Borrower’s REIT Status or (II) to avoid the payment of federal or state
income or excise tax; provided however, that if an Event of Default under
Section 8.01(a) has occurred and is continuing, the Borrower may only make
Restricted Payments in the minimum amount necessary to comply with Section
857(a) of the Code and maintain the Borrower’s REIT Status.
7.05 Change in Nature of Business. Make any material change in the principal
nature of the business of the Credit Parties and their Subsidiaries, such
business being the acquisition, ownership, management, development and
renovation of real property and buildings for use as office, office/laboratory,
research, health sciences, technology or manufacturing/warehouse properties and
related real property (and appurtenant amenities).


7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Credit Parties or their respective Subsidiaries other than
(a) salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with directors or officers in the ordinary course of
business, (b) transactions that are fully disclosed to the board of directors of
the Borrower and expressly authorized by a resolution of the board of directors
of the Borrower which is approved by a majority of the directors not having an
interest in the transaction, (c) transactions permitted by this Agreement, (d)
transactions between or among Credit Parties and Subsidiaries and (e)
transactions on overall terms substantially as favorable to Credit Parties or
their Subsidiaries as would be the case in an arm’s length transaction between
unrelated parties.


7.07 Burdensome Agreements. Enter into any agreement, instrument or transaction
which prohibits any Credit Party’s ability to pledge to Administrative Agent any
Qualified Asset Pool Property. The Credit Parties, and their respective
Subsidiaries, shall take such actions as are necessary to preserve the right and
ability of the Credit Parties, and their respective Subsidiaries, to pledge to
Administrative Agent for the benefit of Lenders the Qualified Asset Pool
Properties without any such pledge after the date hereof causing or permitting
the acceleration (after the giving of notice or the passage of time, or
otherwise) of any other Indebtedness of the Credit Parties or any of their
respective Subsidiaries.


7.08    [Reserved].


7.09    Financial Covenants.


(a)    Permit the Fixed Charge Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50:1.00.


(b)    (i) Subject to clause (ii) below, permit the Secured Debt Ratio, as of
the last day of any fiscal quarter, to exceed 45.0%; or


(ii) subsequent to the consummation of a Material Acquisition, permit the
Secured Debt Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
50.0%.


(c)    (i)    Subject to clause (ii) below, permit the Leverage Ratio, as of the
last day of any fiscal quarter, to exceed 60.0%; or


(ii) subsequent to the consummation of a Material Acquisition, permit the
Leverage Ratio, as of the last day of the fiscal quarter in which such Material
Acquisition occurs and as of the last day of each of the three consecutive
fiscal quarters following such Material Acquisition, to exceed 65.0%.


(d)    Permit the Unsecured Interest Coverage Ratio, as of the last day of any
fiscal quarter, to be less than 1.50 to 1.00.
(e)    (i)    Subject to clause (ii) below, permit the Unsecured Leverage Ratio,
as of the last day of any fiscal quarter, to exceed 60.0%; or




 
84
 

--------------------------------------------------------------------------------







(ii) subsequent to the consummation of a Material Acquisition, permit the
Unsecured Leverage Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
65.0%.


7.10 Sanctions. Knowingly directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity in violation of
Sanctions, or in any Designated Jurisdiction in violation of Sanctions, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:


(a) Non-Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or


(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in Article VII; or


(c) Other Defaults. Any Credit Party or Subsidiary fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 Business Days following written notice by
Administrative Agent or, if such Default is not reasonably susceptible of cure
within such period, within such longer period as is reasonably necessary to
effect a cure so long as such Credit Party or such Subsidiary continues to
diligently pursue cure of such Default but not in any event in excess of 60
Business Days; or


(d) Representations and Warranties. Any representation or warranty by a Credit
Party or any of its Subsidiaries made in any Loan Document, or in any
certificate or other writing delivered by a Credit Party or any of its
Subsidiaries pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any respect that is materially adverse to the interests of
the Lenders; or


(e) Cross-Default. Any Credit Party or any of its Subsidiaries (i) fails to pay
the principal, or any principal installment, of any Indebtedness (other than
Non-Recourse Debt) of
$100,000,000 or more required on its part to be paid when due (or within any
stated grace period), whether at the stated maturity, upon acceleration, by
reason of required prepayment or otherwise or (ii) fails to perform or observe
any other term, covenant or agreement on its part to
be performed or observed, or suffers any event of default to occur, in
connection with any
Indebtedness (other than Non-Recourse Debt) of $100,000,000 or more, if as a
result of such failure or sufferance any holder or holders thereof (or an agent
or trustee on its or their behalf) has the right (after giving effect to any
notice or grace periods applicable thereto) to declare such Indebtedness due
before the date on which it otherwise would become due or the right (after
giving effect to any notice or grace periods applicable thereto) to require a
Credit Party or any such Subsidiary to redeem or purchase, or offer to redeem or
purchase, all or any portion of such Indebtedness (provided, that for the
purpose of this subsection (e), the principal amount of Indebtedness consisting
of a Swap Contract shall be the amount which is then payable by the counterparty
to close out the Swap Contract); or






 
85
 

--------------------------------------------------------------------------------





(f) Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or


(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or


(h) Judgments. There is entered against any Credit Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage), and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) such judgment or order shall continue unsatisfied and in effect
for a period of 30 consecutive days without being vacated, discharged, satisfied
or stayed or bonded pending appeal; or


(i) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Credit Parties or their Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount that would
reasonably be expected to result in a Material Adverse Effect, or (ii) the
Credit Parties or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that would reasonably be expected to result in a
Material Adverse Effect; or


(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or relating to the satisfaction in full of all the
Obligations (or cash collateralization in a manner reasonably satisfactory to
each L/C Issuer with respect to outstanding Letters of Credit issued by it),
ceases to be in full force and effect; or any Credit Party contests in any
manner the validity or enforceability of any Loan Document; or any Credit Party
denies that it has any
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any
Loan Document (except as specifically contemplated hereunder or thereunder); or


(k)    Change of Control. There occurs any Change of Control.


8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, (i) Required Revolving Lenders with respect to Sections 8.02(a) and
(c) below and (ii) the Required Lenders with respect to Sections 8.02(b) and (d)
below take any or all of the following actions:


(a) declare the commitment of each Revolving Lender to make Revolving Loans, the
Swing Line Lenders to make Swing Line Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Credit Parties;




 
86
 

--------------------------------------------------------------------------------







(c) require that the Credit Parties Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and


(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any one or more of the Credit Parties under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions to or
for the account of such Credit Party shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuers (including fees and time
charges for attorneys who may be employees of any Lender
or any L/C Issuer) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been paid in full,
to the Credit
Parties or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX ADMINISTRATIVE AGENT


9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative




 
87
 

--------------------------------------------------------------------------------





Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and,
except as set forth in Section 9.06, neither the Borrower nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with a Credit Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The foregoing provisions of
this Section 9.02 shall likewise apply to the Person serving as an Alternative
Currency Fronting Lender.
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Revolving Lenders, as the case may be (or such other number, percentage or class
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered




 
88
 

--------------------------------------------------------------------------------





to the Administrative Agent.


9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a


Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06 Successor Administrative Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. The Required Lenders may remove the Administrative Agent from its
capacity as Administrative Agent in the event of the Administrative Agent’s
willful misconduct or gross negligence or if the Person serving as the
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof. Upon receipt of any such notice of resignation or the
removal of the Administrative Agent as Administrative Agent hereunder, the
Required Lenders shall have the right (with the consent of the Borrower provided
there does not exist an Event of Default at such time), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders (with the consent of the Borrower
provided there does not exist an Event of Default at such time) and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or the Required Lenders remove the
Administrative Agent hereunder, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation or
removal shall nonetheless become effective in accordance with such notice (the
“Retirement Effective Date”).


(b) With effect from the Retirement Effective Date: (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring (or removed) Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(f) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed




 
89
 

--------------------------------------------------------------------------------





Administrative Agent as of the Retirement Effective Date, as applicable), and
the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.


(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer, a Swing Line
Lender and an Alternative Currency Fronting Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender and Alternative
Currency Fronting Lender, (b) the retiring L/C Issuer, Swing Line Lender and
Alternative Currency Fronting Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit and (d) the successor Alternative Currency Fronting Lender shall make
arrangements with the resigning Alternative Currency Fronting Lender for the
funding of all outstanding Alternative Currency Risk Participations applicable
to Revolving Loans denominated in an Alternative Currency advanced by such
Alternative Currency Fronting Lender.


9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, each
Swing Line Lender and each L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, each Swing Line Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Syndication Agents, the Documentation Agents or Arrangers listed on the
cover page hereof or the Managing Agents or any additional titled agents which
may be added thereto from time to time shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.


9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, indemnification, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents




 
90
 

--------------------------------------------------------------------------------





and counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, indemnification, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


9.10 Collateral and Borrower Matters. The Lenders, the Swing Line Lenders and
the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion and the Administrative Agent hereby agrees:


(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (unless cash collateralized or supported by a letter of credit of manner
satisfactory to the applicable L/C Issuer), (ii) that is sold or to be sold as
part of or in connection with any sale not prohibited hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders; and


(b)    to release a Guarantor (other than the Operating Partnership) from
liability for the
Obligations in accordance with Section 10.20.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.


9.11 No Obligations of Credit Parties. Nothing contained in this Article IX
shall be deemed to impose upon the Credit Parties any obligation in respect of
the due and punctual performance by the Administrative Agent of its obligations
to the Lenders under any provision of this Agreement, and the
Credit Parties shall have no liability to the Administrative Agent or any of the
Lenders in respect of any failure by the Administrative Agent or any Lender to
perform any of its obligations to the Administrative Agent or the Lenders under
this Agreement. Without limiting the generality of the foregoing, where any
provision of this Agreement relating to the payment of any amounts due and owing
under the Loan Documents provides that such payments shall be made by the Credit
Parties to the Administrative Agent for the account of the Lenders, the Credit
Parties’ obligations to the Lenders in respect of such payments shall be deemed
to be satisfied upon the making of such payments to the Administrative Agent in
the manner provided by this Agreement.


ARTICLE X MISCELLANEOUS


10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Credit
Parties therefrom, shall be effective unless in writing signed by the Required
Lenders (or the Administrative Agent with the written concurrence of the
Required Lenders) and the Credit Parties, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:




 
91
 

--------------------------------------------------------------------------------







(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(subject to Sections 2.14 and 2.15);


(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal or payment of interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby (subject to Section
2.14);


(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or Letter of
Credit Fees (subject to clause (i) of the second proviso to this Section 10.01)
at the Default Rate;


(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender (subject to Section 2.17);


(f) change any provision of this Section or any percentage specified in the
definition of “Required Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
(subject to Section 2.17); or
(g)    release (i) the Borrower or (ii) the Operating Partnership, as a Credit
Party hereunder, without the written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the applicable Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) a Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (v) so long as the Revolving Commitments remain outstanding, no amendment,
waiver or consent which has the effect of enabling the Borrower to satisfy any
condition to a Committed Borrowing contained in Section 4.02 hereof, which, but
for such amendment, waiver or consent would not be satisfied, shall be effective
to require the Revolving Lenders to make any additional Revolving Loan unless
and until the Required Revolving Lenders shall consent thereto.


Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender (subject to Section 2.14 and 2.15) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender and (ii)
the Administrative Agent, with the consent of the Borrower, may amend, modify or
supplement any Loan Document (other than any provision of this Section) without
the consent of any Lender or the Required Lenders in order to correct, amend or
cure any ambiguity, inconsistency or defect or correct any typographical error
or other manifest error in any Loan Document; provided that the Administrative
Agent shall promptly give the Lenders notice of any such amendment, modification
or supplement.


10.02    Notices; Effectiveness; Electronic Communication.




 
92
 

--------------------------------------------------------------------------------







(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i) if to a Credit Party, the Administrative Agent, an L/C Issuer, a Swing Line
Lender or and an Alternative Currency Fronting Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have
been received upon the sender’s receipt of an acknowledgement from the intended
recipient (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or a
Credit Party may, in its discretion, agree to accept notices and other
communications to such Person(s) hereunder by electronic communications pursuant
to procedures approved by such Person(s), provided that approval of such
procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,




 
93
 

--------------------------------------------------------------------------------





liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Credit Party, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).


(d) Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, each L/C Issuer and each Swing Line Lender may change its address,
telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lenders.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.


(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Credit Parties even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof as understood by the recipient, varied from any
confirmation thereof. The Credit Parties shall indemnify the Administrative
Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties
except to the extent resulting from the gross negligence or willful misconduct
of Administrative Agent, any L/C Issuer, any Lender or any Related Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or Swing Line Lender from exercising the rights and remedies that inure
to its benefit (solely in its capacity as an L/C Issuer or Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
10.04    Expenses; Indemnity; Damage Waiver.


(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out of




 
94
 

--------------------------------------------------------------------------------





pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent (limited to one counsel, and, if
applicable, one local counsel in each material jurisdiction)), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by each L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or any
demand for payment thereunder and (iii) all out of pocket expenses incurred by
the Administrative Agent, any Lender, any Alternative Currency Fronting Lender
or any L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or any L/C Issuer), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Credit Parties or any
of their Subsidiaries, or any Environmental Liability related in any way to the
Credit Parties or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Credit Party has
obtained a final and non- appealable judgment in its favor on such claim as
determined by a court of competent
jurisdiction. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.


(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, and without limiting the obligation of the Credit Parties to do
so, each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, such Swing Line Lender or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Swing Line Lender in its capacity as such, or against any




 
95
 

--------------------------------------------------------------------------------





Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such L/C Issuer or such Swing Line Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee and any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. Except as otherwise expressly set
forth herein with respect to the waiver by the Indemnitees of claims for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages), such waiver by the Indemnitees shall not affect the
indemnification obligations of the Credit Parties under this Section 10.04. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby except to the
extent of actual or direct damages resulting from the gross negligence or
willful misconduct of any Indemnitee as determined by a court of competent
jurisdiction by a final and non-appealable judgment.


(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor (accompanied by reasonable back-up
documentation).


(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any Swing Line Lender, any Alternative Currency
Fronting Lender and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Credit Parties is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06    Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Credit Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment, or grant of a security interest, subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of




 
96
 

--------------------------------------------------------------------------------





this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations, in Swing
Line Loans and in Alternative Currency Risk Participations) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)    Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);


provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met;


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lenders’ rights and obligations in respect of Swing Line Loans;


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;


(C) the consent of each L/C Issuer shall be required for any assignment of a
Commitment;






 
97
 

--------------------------------------------------------------------------------





(D) the consent of each Swing Line Lender of a Commitment shall be required for
any assignment of a Commitment; and


(E) the consent of an Alternative Currency Fronting Lender shall be required for
any assignment of a Commitment.


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v) No Assignment to Certain Persons. No such assignment shall be made (A) to a
Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries, (B) in
the case of any assignment of Commitments or Loans by any Revolving Lender, to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or to a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person).
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Upon request, the Borrower (at its expense) shall
execute and deliver a Note, as applicable, to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error),




 
98
 

--------------------------------------------------------------------------------





and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by each of the Borrower and any Lender at any reasonable time and
from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, but
with, subject to the proviso to the fourth sentence of the immediately
succeeding paragraph, prior written notice to, the Borrower and the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or a Credit Party or any of the Credit Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations, Swing Line Loans and/or Alternative Currency
Risk Participations) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Credit Parties, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Credit Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note,
if any) to secure obligations of such Lender, including any pledge or
assignment, or grant of a security interest, to secure obligations to a Federal
Reserve Bank or to another central bank; provided that no such pledge or
assignment, or grant of a security interest, shall release such Lender from any
of its obligations hereunder or substitute any such




 
99
 

--------------------------------------------------------------------------------





pledgee or assignee or grantee for such Lender as a party hereto.


(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.


(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Revolving Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Credit Parties under this Agreement (including its
obligations under Section 3.01 or 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.


(i) Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America, JPM and/or Citi, as the case
may be, assigns all of its Revolving Commitment and Loans pursuant to subsection
(b) above, Bank of America, JPM and/or Citi, as the case may be, may, (i) upon
30 days’ notice to the Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as a Swing Line Lender and/or
(iii) upon 30 days’ notice to the Borrower, resign as an Alternative Currency
Fronting Lender. In the event of any such resignation as L/C Issuer, Swing Line
Lender or Alternative Currency Fronting Lender, the Borrower shall be entitled
to appoint from among the Lenders (with the applicable Lender’s consent) a
successor L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America, JPM and/or Citi,
as the case may be, as an L/C Issuer, a Swing Line Lender or an Alternative
Currency Fronting Lender, as the case may be. If Bank of America, JPM and/or
Citi, as the case may be, resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America, JPM and/or Citi, as the case may be, resigns as a
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and




 
100
 

--------------------------------------------------------------------------------





outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in such outstanding Swing Line Loans pursuant to Section 2.04(c).
If Bank of America, JPM and/or Citi, as the case may be, resigns as an
Alternative Currency Fronting Lender, it shall retain all the rights and
obligations of an Alternative Currency Fronting Lender hereunder with respect to
all Alternative Currency Risk Participations outstanding as of the effective
date of its resignation as an Alternative Currency Fronting Lender (including
the right to require Alternative Currency Participating Lenders to fund any
Alternative Currency Risk Participations therein in the manner provided in
Section 2.02(f)). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender and/or Alternative Currency Fronting Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America, JPM and/or Citi, as the case may be, with respect to such Letters of
Credit.


10.07 Treatment of Certain Information; Confidentiality.


(a) Confidentiality. Each Lender and the Administrative Agent (each, a “Lender
Party”) hereby agrees for itself, for the Swing Line Lenders and for the L/C
Issuers only that, except as specifically set forth herein, (i) such Lender
Party shall not participate in or generate any press release or other release of
information to the general public relating to the closing of the Loan without
the prior written consent of the Borrower, (ii) such Lender Party shall hold the
Confidential Information in accordance with such Lender Party’s customary
procedures to prevent the misuse or disclosure of confidential information of
this nature and in accordance with safe and sound banking practices, (iii) such
Lender Party shall use the Confidential Information solely for the purposes of
underwriting the Loan or acquiring an interest therein, carrying out such Lender
Party’s rights or obligations under this Agreement, in connection with the
syndication of the Loan, the enforcement of the Loan Documents, or other
internal examination, supervision or oversight of the transactions contemplated
hereby as reasonably determined by such Lender Party, or as otherwise permitted
by the terms of this Section 10.07 (collectively, “Permitted Purposes”), and
(iv) not disclose the Confidential Information to any party, except as expressly
authorized in this Agreement or with prior written consent of the Borrower. Each
Lender Party shall promptly notify the Borrower in the event that it becomes
aware of any loss or
unauthorized disclosure of any Confidential Information. In addition, each
Lender Party may disclose the existence of this Agreement and furnish a copy of
the cover page of this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Lender Parties in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.


Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party’s possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to the Borrower in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party’s possession free of any
obligation of confidence owed to the Borrower at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.


(b) Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to the Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) with prior written notice to the Chief Executive Officer of the Borrower,
to its consultants, agents and advisors retained in good faith by such Lender
Party with a need to know such information in connection with a Permitted
Purpose, (v) as required by Law or legal process (subject to the terms below),
or in connection with any legal proceeding in connection with the Loan
Documents, or to the extent necessary or desirable to establish, enforce or
assert any claims or defenses in connection with any legal proceeding by or
against such Lender Party, (vi) to




 
101
 

--------------------------------------------------------------------------------





another potential Lender or participant in connection with a disposition or
proposed disposition to that Person of all or part of that Lender Party’s
interests hereunder or a participation interest in its Notes, and (vii) to its
directors, officers, employees and affiliates that control, are controlled by,
or are under common control with such Lender Party or its parent or otherwise
within the corporate umbrella of such Lender Party who need to know the
confidential information for purposes of underwriting the Loan or becoming a
party to this Agreement, the syndication of the Loan, the administration,
interpretation, performance or exercise of rights under the Loan Documents, the
enforcement of the Loan Documents, or other internal supervision, examination or
oversight of the transactions contemplated hereby as reasonably determined by
such Lender Party, provided that any Person to whom any of the Confidential
Information is disclosed is informed by such Lender Party of the strictly
confidential nature of the Confidential Information, and such Persons described
in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any court, governmental, regulatory or self-regulatory body or
other legal process to make any disclosure of or about any of the Confidential
Information. In such event (except with respect to banking regulators or
auditors), such Lender Party shall, if permitted by law, promptly notify the
Borrower in writing so that the Borrower may seek an appropriate protective
order or waive compliance with the provisions of this Agreement (provided that
if a protective order or the receipt of a waiver hereunder has not been
obtained, or if prior notice is not possible, and a Lender Party is, in the
opinion of its counsel, compelled to disclose Confidential Information, such
Lender Party may disclose that portion of the Confidential Information which its
counsel advises it that such Lender Party is compelled to disclose, and provided
further that in any event,
such Lender Party will not oppose action by the Borrower to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information). Each Lender Party
shall be liable (but only to the extent it is finally determined to have
breached the provisions of this Section 10.07(b)) for any actions by such Lender
Party (but not any other Person) which are not in accordance with the provisions
of this Section 10.07(b).


(c) No Rights in Confidential Information. The Administrative Agent and each
Lender recognizes and agrees that nothing contained in this Section 10.07 shall
be construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.


(d) Survival. All Confidential Information provided by or on behalf of the
Borrower during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrower or its Subsidiaries and if such Lender Party obtains knowledge
that such third party is violating a confidentiality agreement with the
Borrower, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07. For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of the termination of this Agreement or, with
respect to a specific Lender Party, the date such Person no longer holds an
interest in any Loan.


(e) Injunctive Relief. Each Lender Party hereby agrees that breach of this
Section 10.07 will cause the Borrower irreparable damage for which recovery of
damages would be inadequate, and that the Borrower shall therefore be entitled
to obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.






 
102
 

--------------------------------------------------------------------------------





(f) No Fiduciary Duty. Nothing in this Section shall be construed to create or
give rise to any fiduciary duty on the part of the Administrative Agent or the
Lenders to a Credit Party.


(g) Separate Action. Each Credit Party covenants and agrees not to, and hereby
expressly waives any right to, raise as a defense, affirmative defense, set off,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 10.07 in any action, claim or
proceeding relating to a breach of the Loan Documents by the Credit Parties or
other action to enforce or recover the Obligations, and covenant and agree that
any claim against a Lender Party arising from or relating to an alleged breach
of this Section 10.07 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.


10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of a Credit Party against any and all of the obligations of the Credit
Parties now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Credit Parties may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff hereunder, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the Credit
Parties and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Credit Parties. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.


10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging transmission
(e.g. pdf by email) shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall




 
103
 

--------------------------------------------------------------------------------





survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.


10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the applicable L/C
Issuer or the applicable Swing Line Lender, as the case may be, then such
provisions shall be deemed to be in effect only to the extent not so limited.


10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender is a Defaulting Lender, (d) any Lender refuses
to consent to an amendment, modification or waiver of this Agreement that,
pursuant to Section 10.01, (i) requires the consent of 100% of the Lenders and
the consent of the Required Lenders has been obtained or (ii) requires the
consent of each Lender directly affected thereby, or (e) any other circumstance
exists hereunder that gives the Credit Parties the right to replace a Lender as
a party hereto, then the Credit Parties may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender (a
“Departing Lender”) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06 except as provided in this Section 10.13), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee (a “Replacement Lender”) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(A)    the Administrative Agent shall have received payment of the assignment
fee specified in Section 10.06(b);


(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded Alternative Currency Risk
Participations and L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 3.04, 3.05 and 10.04) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(C) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(D)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Credit Parties to require such assignment and
delegation cease to apply. Each Departing Lender required to make an assignment
pursuant to this Section 10.13 shall promptly execute and deliver an Assignment
and Assumption with the applicable Replacement Lender. If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Assumption and/or any other documentation reasonably necessary to
reflect such replacement within a period of time deemed reasonable by the
Administrative Agent after the later of (i) the date on which the Replacement
Lender executes and delivers such Assignment and Assumption and/or such other
documentation and (ii) the date on which the Departing Lender receives all
payments described in clause (B) of this Section 10.13, then such Departing
Lender shall be deemed to have executed and delivered such Assignment and
Assumption and/




 
104
 

--------------------------------------------------------------------------------





or such other documentation as of such date and the Borrower shall be entitled
(but not obligated) to execute and deliver such Assignment and Assumption and/or
such other documentation on behalf of such Departing Lender.


10.14    Governing Law; Jurisdiction; Etc.


(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) SUBMISSION TO JURISDICTION. EACH OF THE CREDIT PARTIES IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c) WAIVER OF VENUE. EACH OF THE CREDIT PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the




 
105
 

--------------------------------------------------------------------------------





Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, following a request by the Administrative Agent or any Lender, promptly
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.


10.17    [Reserved].


10.18    [Reserved].


10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)
the effects of any Bail-in Action on any such liability, including, if
applicable;

(i)
a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.21    Release of a Guarantor.


(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may (i) sell, assign, transfer or dispose of its interest in a
Guarantor (other than the Operating Partnership) that is a Subsidiary of the
Borrower or (ii) request that any Guarantor (other than the Operating
Partnership) be released from its obligations under the Loan Documents;
provided, that, immediately before the earlier of (A) the closing of such sale,
assignment, transfer or disposition and (B) the effectiveness of such requested
release, the Borrower shall have delivered to the Administrative Agent a
certification, together with such other evidence as the Administrative Agent may
reasonably request, that no Event of Default shall be continuing at the time of
the closing of such sale, assignment, transfer or disposition or of the
effectiveness of such release, as the case may be, other than an Event of
Default that would be cured by virtue of the occurrence of such sale,
assignment, transfer, disposition or release. The Administrative Agent shall
promptly notify the Lenders of any such sale, assignment, transfer, disposition
or release pursuant hereto.




 
106
 

--------------------------------------------------------------------------------







(b) Upon a sale, assignment, transfer, disposition or request for release in
accordance with subsection (a) above, the Administrative Agent shall, at the
expense of the Borrower, take such action as is reasonably appropriate to effect
such release.


10.22 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Credit Parties acknowledge and agree,
and acknowledge their Subsidiaries’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Credit Parties and their respective
Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Credit Parties are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, each Arranger and each Lender, is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) none of the Administrative
Agent, the Arrangers or any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Credit Parties with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arrangers or any Lender has advised or is currently advising the Credit
Parties or any of their respective Affiliates on other matters) and none of
the Administrative Agent, the Arrangers or any Lender has any obligation to the
Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective Affiliates, and none of the Administrative
Agent, the Arrangers or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty arising out of the
transactions contemplated hereby.


10.23 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due the Administrative Agent or any Lender from any Credit Party
in the Agreement Currency, such Credit Party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent or
such Lender, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Credit Party (or to any other Person who may be entitled thereto under
applicable law).


10.24 Alternative Currency Fronting Lenders; Fronting Commitments. At any time
after the Closing Date, the Borrower may make a request to the Administrative
Agent that any existing Revolving Lender act as an additional Alternative
Currency Fronting Lender. Upon the Administrative Agent’s approval that such
Revolving Lender may act as




 
107
 

--------------------------------------------------------------------------------





an Alternative Currency Fronting Lender, the Administrative Agent shall promptly
notify such Revolving Lender of such request. Upon the agreement by the
applicable Revolving Lender to act as an Alternative Currency Fronting Lender,
such Revolving Lender shall become an Alternative Currency Fronting Lender
hereunder with a Fronting Commitment in an amount agreed to by the Borrower, the
Administrative Agent, and such Alternative Currency Fronting Lender, and the
Administrative Agent shall promptly notify the Borrower of such additional
Alternative Currency Fronting Lender and such Alternative Currency Fronting
Lender’s Fronting Commitment. In addition, any Alternative Currency Fronting
Lender may from time to time increase or decrease its Fronting Commitment
pursuant to a written agreement executed by the Borrower, the Administrative
Agent, and such Alternative Currency Fronting Lender.


ARTICLE XI


GUARANTY


11.01 The Guaranty. Each of the Guarantors hereby jointly and severally,
absolutely and unconditionally guarantees to each Lender, each L/C Issuer and
each other holder of the Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


11.02 Obligations Unconditional. The obligations of the Guarantors under Section
11.01 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents or other documents relating to the Obligations, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full of the Obligations), it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article XI until such time as the Obligations (other than contingent
indemnity obligations) have been paid in full and the Commitments have expired
or terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:


(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;


(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;




 
108
 

--------------------------------------------------------------------------------





(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or


(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the extent permitted by Law, diligence, presentment, demand of
payment, protest and all notices whatsoever, acceptance hereof, and any
requirement that the Administrative Agent or any other holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other document relating to the Obligations, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.


11.03 Reinstatement. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any Debtor Relief Law or otherwise, and each Guarantor agrees
that it will indemnify the Administrative Agent, each Lender and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent, such Lender or such other holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.


11.04 Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 11.02 and through the
exercise of rights of contribution pursuant to Section 11.06.


11.05 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent,
the Lenders and the other holders of the Obligations, on the other hand, the
Obligations may be declared to be forthwith due and payable as specified in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances specified in Section 8.02) for purposes of Section 11.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section
11.01.


11.06 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Laws. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.


11.07 Guarantee of Payment; Continuing Guarantee. The guarantee in this Article
XI is a guaranty of payment and not of collection, is a continuing guarantee,
and shall apply to all Obligations whenever arising.


11.08 Additional Guarantors. The Borrower may at any time and from time to time,
upon written request to the Administrative Agent, cause a Domestic Subsidiary
that is a Wholly-Owned Subsidiary to become a Guarantor under this Agreement by
(a) executing a Joinder Agreement and (b) delivering such other documentation as
the Administrative Agent may reasonably request in connection therewith,
including, without limitation, certified resolutions and other organizational
and customary authorizing documents of such Person, all in form, content and
scope reasonably satisfactory to the Administrative Agent.










 
109
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers of the day and year first above
written.


BORROWER:
ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation
 
/s/ Eric S. Johnson
 
Eric S. Johnson
 
Senior Vice President
 
RE Legal Affairs



GUARANTOR:
ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership
 
By: ARE-QRS Corp., a Maryland corporation, general partner
 
/s/ Eric S. Johnson
 
Eric S. Johnson
 
Senior Vice President
 
RE Legal Affairs



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.
 
/s/ Maurice Washington
 
Maurice Washington
 
Vice President



LENDER, L/C ISSUER
BANK OF AMERICA, N.A.
AND SWING LINE LENDER:
/s/ Helen Chan
 
Helen Chan
 
Vice President



LENDER, L/C ISSUER
JPMORGAN CHASE BANK, N.A.
AND SWING LINE LENDER:
/s/ Jaime Gitler
 
Jamie Gitler
 
Vice President



LENDER, L/C ISSUER
CITIBANK, N.A.
AND SWING LINE LENDER:
/s/ David Bouton
 
David Bouton
 
Vice President







 
110
 

--------------------------------------------------------------------------------





LENDER:
THE BANK OF NOVA SCOTIA
 
/s/ Chad Hale
 
Chad Hale
 
Director & Execution Head, REGAL



LENDER:
Barclays Bank, PLC
 
/s/ Ronnie Glenn
 
Ronnie Glenn
 
Vice President



LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
 
/s/ Frederick H. Denecke
 
Frederick H. Denecke
 
Senior Vice President



LENDER:
COMPASS BANK
 
/s/ Brian Tuerff
 
Brian Tuerff
 
Senior Vice President



LENDER:
GOLDMAN SACHS BANK USA
 
/s/ Rebecca Kratz
 
Rebecca Kratz
 
Authorized Signatory



LENDER:
MIZUHO BANK, LTD.
 
/s/ John Davies
 
John Davies
 
Authorized Signatory



LENDER:
REGIONS BANK
 
/s/ Mike Evans
 
Mike Evans
 
Senior Vice President



LENDER:
ROYAL BANK OF CANADA
 
/s/ Brian Gross
 
Brian Gross
 
Authorized Signatory





 
111
 

--------------------------------------------------------------------------------





LENDER:
SUMITOMO MITSUI BANKING CORPORATION
 
/s/ William G. Karl
 
William G. Karl
 
Executive Officer



LENDER:
TD BANK, N.A.
 
/s/ Rory Desmond
 
Rory Desmond
 
Vice President



LENDER:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
/s/ Scott O'Connell
 
Scott O'Connell
 
Director



LENDER:
BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION
 
/s/ Sara Burns
 
Sara Burns
 
Vice President



LENDER:
BRANCH BANKING AND TRUST COMPANY
 
/s/ Ahaz Armstrong
 
Ahaz Armstrong
 
Vice President



LENDER:
PNC BANK, NATIONAL ASSOCIATION
 
/s/ Nicolas Zitelli
 
Nicolas Zitelli
 
Senior Vice President



LENDER:
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
 
/s/ Matthew Rodgers
 
Matthew Rodgers
 
SVP



LENDER:
ASSOCIATED BANK, NATIONAL ASSOCIATION
 
/s/ Michael J. Sedivy
 
Michael J. Sedivy
 
Senior Vice President







 
112
 

--------------------------------------------------------------------------------





LENDER:
SUNTRUST BANK
 
/s/ Kristopher Dickson
 
Kristopher Dickson
 
Senior Vice President



LENDER:
BANK OF CHINA, NEW YORK BRANCH
 
/s/ Haifeng Xu
 
Haifeng Xu
 
Executive Vice President



LENDER:
CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION
 
/s/ Bob Besser
 
Bob Besser
 
Senior Vice President











































































 
113
 

--------------------------------------------------------------------------------





SCHEDULES
2.01 Revolving Commitments and Applicable Percentages
2.02 Fronting Commitments/Foreign Currency Lenders
10.02 Administrative Agent's Office; Certain Addresses for Notices












 
114
 

--------------------------------------------------------------------------------







SCHEDULE 2.01


REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGES


Revolving Lender
Revolving Commitment
Applicable Percentage of
Revolving Commitment
Bank of America, N.A.
$120,000,000
7.272727271%
JPMorgan Chase Bank, N.A.
$120,000,000
7.272727272%
Citibank, NA
$120,000,000
7.272727272%
The Bank of Nova Scotia
$85,000,000
5.151515152%
Barclays Bank Plc
$85,000,000
5.151515152%
BBVA Compass
$85,000,000
5.151515152%
Capital One, N.A.
$85,000,000
5.151515152%
Goldman Sachs Bank USA
$85,000,000
5.151515152%
Mizuho Bank, LTD.
$85,000,000
5.151515152%
Regions Bank
$85,000,000
5.151515152%
Royal Bank of Canada
$85,000,000
5.151515152%
Sumitomo Mitsui Banking
Corporation
$85,000,000
5.151515152%
TD Bank, N.A.
$85,000,000
5.151515152%
The Bank of Tokyo-Mitsubishi
UFJ, Ltd.1
$85,000,000
5.151515152%
Bank of the West
$65,000,000
3.939393939%
Branch Banking and Trust
Company
$65,000,000
3.939393939%
PNC Bank, National Association
$65,000,000
3.939393939%
Fifth Third Bank
$40,000,000
2.424242424%
Associated Bank, N.A.
$40,000,000
2.424242424%
SunTrust Bank
$40,000,000
2.424242424%
Bank of China
$23,000,000
1.393939394%
City National Bank
$17,000,000
1.030303030%
Total
$1,650,000,000.00
100.000000000%









1 Can fund in USD, CAN, GBP and AUD






 
115
 

--------------------------------------------------------------------------------







SCHEDULE 2.02


FOREIGN CURRENCY LENDERS


Revolving Lender
Fronting
Commitment
Currency Option
 
 
Multi-
Currency
USD-Only
Bank of America, N.A.
$30,000,000.00
X
 
JPMorgan Chase Bank, N.A.
$30,000,000.00
X
 
Citibank, NA
$30,000,000.00
X
 
The Bank of Nova Scotia
$21,250,000.00
X
 
Barclays Bank Plc
$21,250,000.00
X
 
BBVA Compass
$21,250,000.00
X
 
Capital One, N.A.
$21,250,000.00
X
 
Goldman Sachs Bank USA
$21,250,000.00
X
 
Mizuho Bank, LTD.
$21,250,000.00
X
 
Regions Bank
$21,250,000.00
X
 
Royal Bank of Canada
$21,250,000.00
X
 
Sumitomo Mitsui Banking Corporation
$21,250,000.00
X
 
TD Bank, N.A.
$21,250,000.00
X
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.2
$21,250,000.00
X
 
Bank of the West
$16,250,000.00
X
 
Branch Banking and Trust Company
$16,250,000.00
X
 
PNC Bank, National Association
$16,250,000.00
X
 
Fifth Third Bank
$10,000,000.00
X
 
Associated Bank, N.A.
$10,000,000.00
X
 
SunTrust Bank
$10,000,000.00
X
 
Bank of China
$5,750,000.00
X
 
City National Bank
$4,250,000.00
X
 
Total
$412,500,000.00
 
 

















2 Can fund in USD, CAN, GBP and AUD




 
116
 

--------------------------------------------------------------------------------







SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES


CREDIT PARTIES:


385 E. Colorado Blvd., Suite 299
Pasadena, CA 91101
Attention: Dean Shigenaga, Chief Financial Officer
Telephone:    (626) 578-0777
Telecopier:    (626) 578-0770
Electronic Mail: dshigenaga@are.com
Website Address: www.are.com


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-12
Dallas, TX 75202
ATTN: Jared McClure
TEL: (214) 209-3806
FAX: (214) 209-9413
Email: Jared.l.mcclure@baml.com


Other Notices as Administrative Agent:
Bank of America, N.A. Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
ATTN: Maurice Washington
TEL: (214) 209-5606
FAX: (214) 290-9544
Email: Maurice.washington@baml.com


with a copy to:


Credit Products
Mail Code: CA5-06-11
555 California Street, 6th Floor
San Francisco, CA 94104
ATTN: Helen Chan
TEL: 415-913-4698
FAX: 415-503-5055
Email: helen.w.chan@baml.com
L/C ISSUERS:






 
117
 

--------------------------------------------------------------------------------





Bank of America, N.A.
Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
TEL: (570) 496-9619
FAX: (800) 755-8740
Email: tradeclientserviceteamus@baml.com


with a copy to:


Alfonso Malave
TEL: (570) 496-9622
FAX: (800) 755-8743
Email: alfonso.malave@baml.com


JPMorgan Chase Bank, N.A.
C/O JPMorgan Treasury Services
10420 Highland Manor Drive 4th Floor
Tampa, FL 33610
Attention: Standby Letter of Credit Department
TEL: (813) 432-6331
FAX: (856) 294-5267
Email: gts.ib.standby@jpmchase.com


Citibank, N.A.
388 Greenwich Street, 6th Fl. New York, NY 10013
ATTN: Wei Ke
TEL: (212) 816-7306
FAX: (646) 291-5499
Email: Wei.Ke@citi.com


with a copy to:


Citibank, N.A.
283 King George Rd - E3-C-116A Warren, NJ 07059
TEL: (212) 816-7312
FAX: (347) 321-4597
ATTN: Miguel A. Saez
Email: Miguel.A.Saez@Citi.com


SWING LINE LENDERS:


Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-12
Dallas, TX 75202
ATTN: Maria Bulin
TEL: (972) 338.3771
FAX: (214) 290.9411
Email:maria.bulin@baml.com




 
118
 

--------------------------------------------------------------------------------







JPMorgan Chase Bank, N.A. JPM-Delaware Loan Operations
500 Stanton Christiana Road, Ops 2/3
Newark DE 19713
ATTN: Bharath Devaraju
TEL: +91-80-6790-5008
FAX: (201)244-3885
Email: na.cpg@jpmorgan.com




Citibank, N.A.
1615 Brett Rd
Building III
New Castle, DE 19720
ATTN: Praveen Parasuraman
TEL: (201) 472-4414
FAX: (646) 274‐5000
Email: praveen.parasuraman@citi.com and GLOriginationOps@citi.com






 
119
 

--------------------------------------------------------------------------------







EXHIBITS


Form of


A Committed Loan Notice
B Swing Line Loan Notice
C-1 Revolving Note
C-2 Swing Line Note
D Compliance Certificate
E Assignment and Assumption
F Joinder Agreement
G Lender Joinder Agreement
H-1 Bid Request
H-2 Competitive Bid
I U.S. Tax Compliance Certificates




















































 
120
 

--------------------------------------------------------------------------------





EXHIBIT A




FORM OF COMMITTED LOAN NOTICE


Date:     




To:    Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
“Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, each L/C Issuer from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower hereby requests (select one):
☐ Borrowing of Committed Loans
☐ A conversion or continuation of Committed Loans
 
 
1. On (a Business Day).
2. In the principle amount of $
3. Type of Committed Loan requested to be borrowed or to which existing
Committed Loans are to be continued or converted:
☐ Base Rate Loan
☐ Eurocurrency Rate Loans: with an Interest Period of       month(s)1.
4. Currency

17 days, one, two, three or six months, or such other period that is twelve
months or less requested by the Borrower and consented to by all applicable
Lenders.


[In accordance with the requirements of Section 4.02 of the Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Agreement and in the other Loan Documents as provided in clause (a) of such
Section and confirms that no Default or Event of Default exists or will result
from the Committed Borrowing requested herein or the application of the proceeds
thereof.


The Committed Borrowing requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.]2 


ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation
    
By: Name:
Title
2 Include only in the case of a notice of Committed Borrowing (and not for any
conversion or continuation).




 
121
 

--------------------------------------------------------------------------------





EXHIBIT B




FORM OF SWING LINE LOAN NOTICE




Date:     _,     




To:    Bank of America, N.A., as Swing Line Lender
[[    ], as Swing Line Lender]
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:




Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
“Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, each L/C Issuer from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower hereby requests a Swing Line Loan:
1. On (a Business Day).
2. In the principle amount of $
3. Type of Committed Loan requested to be borrowed or to which existing
Committed Loans are to be continued or converted:
☐ Base Rate Loan
☐ Fixed Eurocurrency Rate Loan
[4.    The other Swing Line Lender in connection with this requested Swing Line
Loan is      .]3



In accordance with the requirements of Section 4.02 of the Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Agreement and in the other Loan Documents as provided in clause (a) of such
Section and confirms that no Default or Event of Default exists or will result
from the Swing Line Borrowing requested herein or the application of the
proceeds thereof.
The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of
Section 2.04(a) of the Agreement.


ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation
 
By;
 
Name:
 
Title:



3 Include if the requested Swing Line Loan, when aggregated with the Outstanding
Amount of all Swing Line Loans funded by Bank of America exceeds 33-1/3% of the
Swing Line Sublimit.     




 
122
 

--------------------------------------------------------------------------------





    
                    EXHIBIT C-1


FORM OF REVOLVING NOTE




FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
(or its registered assigns) (the “Revolving Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Loan from
time to time made by the Revolving Lender to the Borrower under that certain
Fifth Amended and
Restated Credit Agreement, dated as of July [29], 2016 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower,
Alexandria Real Estate
Equities, L.P., a Delaware limited partnership, as a guarantor, the other
guarantors (if any) party thereto, the lenders (including the Revolving Lender)
from time to time party thereto, each L/C Issuer from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made by the Revolving Lender from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. Except as otherwise provided in Section
2.04(f) of the Agreement with respect to Swing Line Loans, all payments of
principal and interest shall be made to the Administrative Agent for the account
of the Revolving Lender in the applicable currency in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand in accordance with the terms of the Agreement, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Agreement.
Revolving Loans made by the Revolving Lender shall be evidenced by one or more
loan accounts or records maintained by the Revolving Lender in the ordinary
course of business. The Revolving Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount, currency and maturity of
its Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.




THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation
 
By;
 
Name:
 
Title:
 
 













 
123
 

--------------------------------------------------------------------------------















LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Currency
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





























































 
124
 

--------------------------------------------------------------------------------





EXHIBIT C-2


FORM OF SWING LINE NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
(or its registered assigns) (the “Swing Line Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Swing Line Loan from
time to time made by the Swing Line Lender to the Borrower under that certain
Fifth Amended and
Restated Credit Agreement, dated as of July [29], 2016 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower,
Alexandria Real Estate
Equities, L.P., a Delaware limited partnership, as a guarantor, the other
guarantors (if any) party thereto, the lenders (including the Swing Line Lender)
from time to time party thereto, each L/C Issuer from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan made by the Swing Line Lender from the date of such Swing Line
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made directly to the Swing Line Lender in Dollars in Same Day Funds as
directed by the Swing Line Lender. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand in
accordance with the terms of the Agreement, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.


This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.


THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation
 
By;
 
Name:
 
Title:



LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Amount of Swing Ling Loan Made
Maturity Date of Swing Line Loan
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance of Swing Line Loans This Date
Notation Made By
 
 
 
 
 
 





 
125
 

--------------------------------------------------------------------------------





EXHIBIT D




FORM OF COMPLIANCE CERTIFICATE












To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:






Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
“Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, each L/C Issuer from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of Borrower, and that, as such, he/she is authorized to execute
and
deliver this Compliance Certificate to the Administrative Agent on behalf of the
Borrower, and that:






[Use following paragraph 1 for fiscal year-end financial statements]






1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by
Section 6.01(a) of the Agreement for the fiscal year of Borrower ended as of [
] (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such Section.


[Use following paragraphs for fiscal quarter-end financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section
6.01(b) of the Agreement for the fiscal quarter of Borrower ended as of [ ] (the
“Statement Date”). Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such period, subject
only to normal year-end accruals and audit adjustments.


2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the transactions of the Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements.


3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the Statement Date.
4.    As of the date hereof, the Debt Rating (if any) is     .




 
126
 

--------------------------------------------------------------------------------







5. A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and


[select one:]


[to the knowledge of the undersigned during such fiscal period, no Default or
Event of Default exists.]


--or-


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
    


[signature page follows]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of     
    ,     .


ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation


By:
Name: Title:
For the Quarter/Year ended      (“Statement Date”)














































 
127
 

--------------------------------------------------------------------------------







SCHEDULE 2


to the Compliance Certificate


($ in 000’s)


I.    Section 7.09(a) - Fixed Charge Coverage Ratio.
A.
Adjusted EBITDA for the four quarter period ended on Statement Date
$
B.
Debt Service of the Borrower and its Subsidiaries for the four quarter period
ended on Statement Date
$
C.
Preferred Distributions (other than redemptions) of the Borrower and its
Subsidiaries during the four quarter period ended on Statement Date
$
D.
Line I.B. + Line I.C.
$
E.
Fixed Charge Coverage Ratio (Line I.A. ÷ Line I.D.)
: 1.00
F.
Compliance Ratio
>1.50:1.00
G.
Covenant Compliance:
Yes___ No____



II.    Section 7.09(b) - Secured Debt Ratio.
A.
Secured Debt of the Borrower and its Subsidiaries at Statement Date
$
B.
Adjusted Tangible Assets at Statement Date
$
C.
Secured Debt to Adjusted Tangible Assets (Line II.A. ÷ Line II.B.)
%
D.
Compliance Ratio
<45.0%
 
For the four quarters ending subsequent to the consummation of a Material
Acquisition 4
 <50.0%
E.
Covenant Compliance
Yes___ No____



III.    Section 7.09(c) - Leverage Ratio.
A.
Adjusted Total Indebtedness at Statement Date:
$
B.
Adjusted Tangible Assets at Statement Date:
$
C.
Excluded Indebtedness deducted in connection with the determination of
Adjusted Total Indebtedness at Statement Date:
$
D.
Line III.B. - Line III.C
$
E.
Line III.A. ÷ Line III.D
%
F.
Compliance Ratio


<60.0%
 
For the four quarters ending subsequent to the consummation of a Material
Acquisition5
<65.0%
G.
Covenant Compliance
Yes___ No___









4 See Section 7.09(b)(ii) of the Credit Agreement.
5 See Section 7.09(c)(ii) of the Credit Agreement.




 
128
 

--------------------------------------------------------------------------------







IV.    Section 7.09(d) - Unsecured Interest Coverage Ratio.
A.
aggregate Adjusted NOI from the Qualified Asset Pool Properties for the
four fiscal quarter period ending on the Statement Date
$
B.
aggregate Interest Charges for the four quarter period ended on the
Statement Date in respect of the unsecured Indebtedness of the Borrower
and its Subsidiaries (other than Obligor Subsidiary Debt)
$
C.
Line IV.A. ÷ Line IV.B
:1.00
D.
Compliance Ratio
>1.50:1.00
E.
Covenant Compliance
Yes      No  __



V.    Section 7.09(e) - Unsecured Leverage Ratio.


A.
aggregate unsecured Adjusted Total Indebtedness of the Borrower
 
 
and its Subsidiaries at Statement Date:
$
B.
Obligor Subsidiary Debt:
$
C.
Adjusted Unencumbered Asset Value at Statement Date:
$
D.
amount of unsecured Excluded Indebtedness (other than Obligor Subsidiary Debt)
deducted in connection with the determination of aggregate unsecured
Adjusted Total Indebtedness of the Borrower and its Subsidiaries at
Statement Date
$
E.
Line V.A. - Line V.B.
$
F.
Line V.C. - Line V.D.
$
G.
Unsecured Leverage Ratio (Line V.E. ÷ Line V.F.)
$
H.
Compliance Ratio
<60.0%
 
For the four quarters ending subsequent to
the consummation of a Material Acquisition6
<65.0%
I.
Covenant Compliance
Yes___ No___



VI.    Section 7.04 - Restricted Payments.
A.
Restricted Payments by Borrower for the four quarter period ended on
the Statement Date
$
B.
Funds From Operations of Borrower and its
Subsidiaries for the four quarter period ending on the Statement Date
$
C.
(Line VI.A. ÷ Line VI.B.)
%
D.
Compliance Percentage
<95%
E.
Covenant Compliance
Yes___ No___
 
Compliance based on Line VI.D. percentage
Compliance based on REIT Status or to avoid payment of federal or state income
or excise tax
 
 
 
 





6 See Section 7.09(e)(ii) of the Credit Agreement.




 
129
 

--------------------------------------------------------------------------------





EXHIBIT E


ASSIGNMENT AND ASSUMPTION






This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the
Effective Date set forth below and is entered into by and between [the][each]7
Assignor identified in item
1 below ([the][each, an] “Assignor”) and [the][each]8 Assignee identified in
item 2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the
Assignees]9 hereunder are several and not joint.]10 Capitalized terms used but
not defined herein shall
have the meanings given to them in the Fifth Amended and Restated Credit
Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amounts and
equal to the percentage interest[s] identified below of the outstanding rights
and obligations under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Swing Line Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1. Assignor[s]:


2.
Assignee[s]:           [and is an Affiliate/Approved Fund of [identify Lender]]



3.    Borrower: Alexandria Real Estate Equities, Inc., a Maryland corporation


4.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit
Agreement


5.    Credit Agreement: Fifth Amended and Restated Credit Agreement, dated as of
July [29], 2016, among Alexandria
Real Estate Equities, Inc., as Borrower, Alexandria Real Estate Equities, L.P.,
as a Guarantor, the other Guarantors (if any) party thereto, the Lenders from
time to time party thereto, each L/C Issuer from time to time party thereto and
Bank of America, N.A., as Administrative Agent.


6.    Assigned Interest[s]:


7 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
8 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single




 
130
 

--------------------------------------------------------------------------------





Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.
9 Select as appropriate.
10 Include bracketed language if there are either multiple Assignors or multiple
Assignees.








Assignor[s]




Assignee[s]
Aggregate Amount of Commitment/Loans for all Lenders11
Amount of Commitments/Loans Assigned 12


Percentage Assigned of Commitment/Loans
 
 
$
$
%
 
 
$
$
%
 
 
$
$
%



[7.    Trade Date:     ]


Effective Date:, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:


Name:
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:


Name:
Title:




11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
Consented to, if applicable, and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


 
By;
 
Name:
 
Title:
 
 









 
131
 

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as an L/C Issuer and a Swing Line Lender


 
By;
 
Name:
 
Title:
 
 



JPMORGAN CHASE BANK, N.A.,
as an L/C Issuer and a Swing Line Lender


 
By;
 
Name:
 
Title:
 
 



CITIBANK, N.A., as an L/C Issuer and a Swing Line Lender


 
By;
 
Name:
 
Title:
 
 



Consented to, if applicable:


ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation


 
By;
 
Name:
 
Title:
 
 



































 
132
 

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 5.05
thereof or delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the
relevant] Assignee.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






 
133
 

--------------------------------------------------------------------------------





4. Alternative Currency Fundings. The Assignee hereby notifies the
Administrative
Agent that it [has] [does not have] the ability to make Revolving Loans in an
Alternative Currency.




                                




 
134
 

--------------------------------------------------------------------------------





EXHIBIT F


FORM OF JOINDER AGREEMENT        
    


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [date], is by and between
, a [corporation], a Domestic Subsidiary that is a Wholly-Owned Subsidiary (the
“Subsidiary”), the Borrower (as hereinafter defined) and the Administrative
Agent (as hereinafter defined) pursuant to that certain Fifth Amended and
Restated Credit Agreement, dated as of July [29], 2016 (as amended, restated,
amended and restated, supplemented, extended or otherwise modified in writing
from time to time, the “Credit Agreement”), among Alexandria Real Estate
Equities, Inc., a Maryland corporation (the “Borrower”), Alexandria Real Estate
Equities, L.P., a Delaware limited partnership (“Operating Partnership”), the
other guarantors (if any) party thereto (collectively, with Operating
Partnership, the “Guarantors” and each individually, a “Guarantor”), each lender
from time to time party thereto (individually, a “Lender” and collectively, the
“Lenders”), each L/C Issuer from time to time party thereto, and Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms not otherwise defined herein are
defined in the Credit Agreement.


The Borrower has requested, pursuant to Section 11.08 of the Credit Agreement,
that the Subsidiary become a Guarantor. Accordingly, the Subsidiary hereby
agrees as follows with the Administrative Agent, for the benefit of the Lenders:


1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article XI of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.


2.    The Subsidiary acknowledges and confirms that it has received a copy of
the Credit
Agreement and the Schedules and Exhibits thereto.


3. The Borrower, on behalf of the Credit Parties, confirms that all of the
Obligations under the Credit Agreement are, and upon the Subsidiary becoming a
Guarantor shall continue to be, in full force and effect.


4. The Borrower and the Subsidiary agree that at any time and from time to time,
upon the written request of the Administrative Agent, each of the Borrower and
the Subsidiary will execute and deliver such further documents and do such
further acts and things as the Administrative Agent may reasonably request in
order to effectuate the purposes of this Agreement.


5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging transmission (e.g.
“pdf” via e-mail) shall be effective as delivery of a manually executed
counterpart of this Agreement.


6.    This Agreement shall be governed by and construed and interpreted in
accordance with
the laws of the State of New York.


IN WITNESS WHEREOF, each of the Subsidiary and the Borrower has caused this
Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.






 
135
 

--------------------------------------------------------------------------------





 
By;
 
Name:
 
Title:
 
 





ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation


 
By;
 
Name:
 
Title:
 
 



Consented to:


BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the other Lende


 
By;
 
Name:
 
Title:
 
 























































 
136
 

--------------------------------------------------------------------------------





EXHIBIT G


FORM OF LENDER JOINDER AGREEMENT




This LENDER JOINDER AGREEMENT (this “Agreement”), dated as of    ,
is entered into by and among Alexandria Real Estate Equities, Inc., a Maryland
corporation (the
“Borrower”),
(the    “Additional Lender”)    and    the
Administrative Agent (as hereinafter defined) pursuant to that certain Fifth
Amended and Restated Credit Agreement, dated as of July [29], 2016 (as amended,
restated, amended and restated, supplemented, extended or otherwise modified in
writing from time to time, the “Credit Agreement”), among the Borrower,
Alexandria Real Estate Equities, L.P., a Delaware limited partnership
(“Operating Partnership”), the other guarantors (if any) party thereto
(collectively, with Operating Partnership, the “Guarantors”), each lender from
time to time party thereto (the “Existing Lenders” and together with the
Additional Lender, individually, a “Lender” and collectively, the “Lenders”),
each L/C Issuer from time to time party thereto, and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms not otherwise defined herein are defined in the
Credit Agreement.


The Additional Lender desires to become a Lender pursuant to the terms of the
Credit
Agreement.


Accordingly, the Additional Lender hereby agrees as follows with the
Administrative Agent and the Borrower:


The Additional Lender hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Additional Lender will be deemed to be a party
to the Credit Agreement and a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents, and shall have all of the rights and obligations
of a Lender thereunder as fully as if it has executed the Credit Agreement and
the other Loan Documents. The Additional Lender hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement and in the other Loan Documents which are
binding upon the Lenders, including, without limitation all of the
authorizations of the Lenders set forth in Article IX of the Credit Agreement,
as supplemented from time to time in accordance with the terms thereof, and the
reimbursement obligations of the Lenders set forth in Section
10.04(c) of the Credit Agreement.


The Administrative Agent confirms that all of the obligations of the Existing
Lenders under the Credit Agreement are, and upon the Additional Lender becoming
a Lender shall continue to be, in full force and effect. The Administrative
Agent further confirms that immediately upon execution of this Agreement by the
parties hereto, that the Additional Lender shall become a Lender under the
Credit Agreement.


The Additional Lender agrees (i) that, concurrently herewith, it will execute
and deliver to the Administrative Agent the Bank of America Agent Questionnaire
attached hereto as Schedule 1, and (ii) that, at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.


The Additional Lender’s new interest shall be:


Credit Facility
Aggregate Amount of
Commitment/Loans for all Lenders
Amount of
Commitment/Loans for
Additional Lender
Additional Lender’s
Percentage of Aggregate Amount of Commitment/Loans
 
$
$
%





 
137
 

--------------------------------------------------------------------------------







The Additional Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement and, to the extent of its
Applicable Percentage of the Commitments, shall have the rights and obligations
of a Lender thereunder, (iii) it has received a copy of the Credit Agreement and
the Schedules and Exhibits thereto, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision, and (iv) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement
(including Section 3.01 thereof), duly completed and executed by the Additional
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


[The Additional Lender hereby notifies the Administrative Agent that it [has]
[does not have] the ability to make Revolving Loans in an Alternative
Currency.]13


This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging transmission (e.g. “pdf” via
e-mail) shall be effective as delivery of a manually executed counterpart of
this Agreement.


This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York.


















































13 Include in the case of a Lender Joinder Agreement delivered pursuant to
Section 2.15(a) of the Credit Agreement.




 
138
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Administrative Agent, the Borrower and the Additional
Lender have caused this Agreement to be duly executed by their authorized
officer, as of the day and year first above written.


 
By;
 
Name:
 
Title:
 
 



BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the other Existing Lenders


 
By;
 
Name:
 
Title:
 
 



[BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender


 
By;
 
Name:
 
Title:
 
 



JPMORGAN CHASE BANK, N.A.,
as an L/C Issuer and a Swing Line Lender
 
By;
 
Name:
 
Title:
 
 



CITIBANK, N.A., as an L/C Issuer and a Swing Line
Lender
 
By;
 
Name:
 
Title:
 
 



ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation
 
By;
 
Name:
 
Title:
 
 





 
139
 

--------------------------------------------------------------------------------





SCHEDULE 1


BANK OF AMERICA AGENT QUESTIONNAIRE










































































































 
140
 

--------------------------------------------------------------------------------





EXHIBIT H-1


FORM OF BID REQUEST


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.


The Revolving Lenders are invited to make Bid Loans:
1.
On ______ (a Business Day).
2.
In an aggregate amount not exceeding $_____ (with any sublimits set forth
below).
3.
Comprised of (select one):
 
 
 
☐ Bid Loans Based on Absolute Rate ☐ Bid Loans based on Eurocurrency Rate





Bid Loan No.
Interest Period requested
Maximum principal amount request
1
____days/mos
$
2
____days/mos
$
3
____days/mos
$

                            
The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.04A(a) of the Credit Agreement.


The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit H-2 to the Credit Agreement and must be received by the Administrative
Agent by the time specified in Section 2.04A(c) of the Credit Agreement for
submitting Competitive Bids.


ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation
 
By;
 
Name:
 
Title:
 
 









 
141
 

--------------------------------------------------------------------------------





EXHIBIT H-2


FORM OF COMPETITIVE BID


    ,     


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.


In response to the Bid Request dated , , the undersigned offers to make the
following Bid Loan(s):


1.
Borrowing date: ______ (a Business Day).
2.
In an aggregate amount not exceeding $_____ (with any sublimits set forth
below).
3.
Comprised of:



Bid Loan No.
Interest Period requested
Bid Maximum
Absolute Rate Bid of Eurocurrency Margin Bid*
1
____days/mos
$
(- +) _____%
2
____days/mos
$
(- +) _____%
3
____days/mos
$
(- +) _____%



Contact Person: ___________     Telephone: ____________    




 
By: [LENDER]
 
Name:
 
Title:
 
 



*****************************************************************************************************
THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:




* Expressed in multiples of 1/100th of a basis point.




 
142
 

--------------------------------------------------------------------------------







The offers made above are hereby accepted in the amounts set forth below:


Bid Loan No.
Principal Amount Accepted
 
$
 
$
 
$





ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation


 
By;
 
Name:
 
Title:
 
 









































































 
143
 

--------------------------------------------------------------------------------





EXHIBIT I-1




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders and Foreign L/C Issuers That Are Not Partnerships For U.S.
Federal Income Tax
Purposes)






Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER OR L/C ISSUER]


 
By;
 
Name:
 
Title:
 
Date:

















I - 1
Form of U.S. Tax Compliance Certificate




 
144
 

--------------------------------------------------------------------------------





EXHIBIT I-2






FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)






Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


                    
 
By;
 
Name:
 
Title:
 
Date:















I - 2
Form of U.S. Tax Compliance Certificate




 
145
 

--------------------------------------------------------------------------------





EXHIBIT I-3






FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)






Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
                            
 
By;
 
Name:
 
Title:
 
Date:







I - 3
Form of U.S. Tax Compliance Certificate




 
146
 

--------------------------------------------------------------------------------





EXHIBIT I-4




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders and Foreign L/C Issuers That Are Partnerships For U.S.
Federal Income Tax
Purposes)


Reference is hereby made to the Fifth Amended and Restated Credit Agreement,
dated as of July [29], 2016 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER OR L/C ISSUER]




 
By;
 
Name:
 
Title:
 
Date:

















 
147
 